Exhibit 10.1




Purchase and Sale Agreement

by and between

Will-Drill Resources, Inc.

Universal Energy, LLC

COD Exploration, LLC

Spanoil Incorporated

Maverick Capital, L.L.C.

Diamond Resources, L.L.C.

Railsback Ventures, L.L.C.

Atkins Ltd. L.L.C.

Bienville Interests, L.L.C.

JALA Ventures, L.L.C.

Petra Exploration, L.L.C.

Cowgill & Associates, L.L.C.

Milestone Energy, L.L.C.

Maverick Oil & Gas, Inc.

Thomas Family Minerals, L.L.C.

MiCa Resources, L.L.C.

Shelby Oil & Gas Co., Inc.

Anderson Land & Minerals, L.L.C.

Anderson Hodge, L.L.C.

Tater Hill Investments, L.L.C.




as Sellers




and




Questar Exploration and Production Company




as Purchaser




Dated:  January 25, 2008








Houston3500259v15










Table of Contents

Page

ARTICLE I
GENERAL TERMS AND CONDITIONS

1.01

Sale of Subject Properties.

1

1.02

Consideration

4

1.03

Adjustments to the Purchase Price

4

1.04

Adjustment Statement

5

1.05

Payment

5

1.06

Post Closing Review

6

1.07

Ownership; Allocation of Revenues and Expenses

7

1.08

Closing

7

1.09

Allocation of Purchase Price

7

ARTICLE II
REPRESENTATIONS AND WARRANTIES

2.01

Representations and Warranties of Each Seller

8

2.02

Representations and Warranties of Sellers

9

2.03

LIMITATIONS ON WARRANTIES AND OTHER DISCLAIMERS

12

2.04

Representations and Warranties of Purchaser

13

ARTICLE III
COVENANTS PENDING CLOSING

3.01

Access

15

3.02

Consent to Assign

15

3.03

Interim Operations.

16

3.04

Notice of Breach of Representations or Warranties

17

3.05

Change of Operator; Subject Properties Held by WDP.

17

3.06

Governmental Filings

18

3.07

Strapping and Gauging

18

3.08

Suspense Funds Adjustment

18

3.09

Exclusivity

18

ARTICLE IV
CONDITIONS TO CLOSING

4.01

Conditions to Obligations of Sellers

19

4.02

Conditions to Obligations of Purchaser

19

ARTICLE V
CLOSINGS; DELIVERIES AT CLOSINGS

5.01

Deliveries at Closings

20

5.02

Turn Over Possession

21

5.03

Succession by Purchaser

21





i

Houston3500259v15













ARTICLE VI
TITLE ADJUSTMENTS

6.01

Warranty of Title.

21

6.02

Certain Definitions.

22

6.03

Purchaser’s Title Review.

24

6.04

Determination of Title Defects

26

6.05

Disputes

27

6.06

Effect on Closing.

27

ARTICLE VII
ASSUMPTION OF LIABILITIES AND INDEMNIFICATION

7.01

Assumption of Sellers’ Obligations by Purchaser

28

7.02

Indemnification by Purchaser

29

7.03

Obligations Retained by Sellers

29

7.04

Indemnification by Sellers

30

7.05

NORM

30

7.06

Indemnification Procedures.

30

ARTICLE VIII
LIMITATIONS OF LIABILITY

8.01

Exclusive Remedy

31

8.02

Waiver of Right to Rescind

32

8.03

Time Limitation

32

8.04

Damage Limitation

32

ARTICLE IX
TERMINATION

9.01

Termination of Agreement

33

9.02

Liabilities Upon Termination

33

ARTICLE X
ENVIRONMENTAL ASSESSMENT

10.01

Environmental Assessment.

33

10.02

Notice of Environmental Conditions

34

10.03

Right and Remedies for Environmental Conditions.

34

ARTICLE XI
MISCELLANEOUS

11.01

Records

37

11.02

Tax Prorations

37

11.03

Post-Closing Filings And Notifications

37

11.04

No Sales Taxes

38

11.05

Authorization by Sellers; Sellers’ Knowledge.

38

11.06

Notices

39

11.07

Further Assurances

40

11.08

CHOICE OF LAW

40

11.09

Assignment

40





ii

Houston3500259v15













11.10

Amendment; Severability

40

11.11

Counterparts; Electronic Signatures

40

11.12

Expenses and Fees

40

11.13

Press Releases

41

11.14

Entireties

41

11.15

Like Kind Exchange.

41

11.16

Casualty

42

11.17

Time of Essence; Action on Business Day

43

11.18

Survival

43

11.19

Third Party Beneficiaries

43

11.20

Construction

43

11.21

Headings

43

11.22

Certain Defined Terms

43




Schedules:

Schedule 1.03.01(A)

Daily Drilling Reports
Schedule 1.03.01(B)

Unleased Mineral Interests
Schedule 2.02.01

AFEs
Schedule 2.02.06

Consents
Schedule 2.02.10

Hydrocarbon Sales Contracts
Schedule 2.02.11

Contracts
Schedule 2.02.12

Status of Payout Balance
Schedule 2.02.15

Plugging and Abandonment
Schedule 2.02.17

Bonds, Letters of Credit, etc.
Schedule 2.02.19

Suspense Funds
Schedule 2.02.22

Ultimate Parent Entity

Exhibits:

Exhibit “A”

Wells, Locations and Allocated Values

Exhibit “B”

Leases
Exhibit “C”

Excluded Assets


Exhibit “D”

Form of Assignment







Index of Defined Terms

Defined Term

Section

1031 Assets

11.15.01

Accounting Arbitrator

1.06

Actually Delivered

11.06





iii

Houston3500259v15

















Adjusted Purchase Price

1.02

Adjustment Claim

6.05

Adjustment Statement

1.04

Agreement

Preamble

Allocated Value

11.22.01

Assignment

1.01.03

Assumed Obligations

7.01

Business Day

11.22.02

Casualty

11.16

Casualty Loss

11.16.01

Claim Notice

7.06.01

Claims

7.02

Class V assets

1.09

Closing

1.08

Closing Date

1.08

Code

11.15.01

Confidentiality Agreements

2.02.11

Contracts

1.01.01(G)

Damage Contracts

2.02.11

Defect Notice Date

6.03.01

Defensible Title

6.02.01

Deposit

1.05

Disputed Adverse Environmental Condition

10.03.03





iv

Houston3500259v15

















Effective Date

1.01.03

Environmental Arbitrator

10.03.03

Environmental Condition

10.03.07

Environmental Defect Value

10.03.08

Environmental Law

10.03.07

Environmental Subsequent Closing

10.03.04

Environmental Threshold Amount

10.03.01

Escrow Agent

1.05

Escrow Agreement

1.05

Excluded Assets

1.01.02

Exclusivity Period

3.09

Final Adjustment Statement

1.06

Governmental Authority

11.22.03

Indemnified Party

7.06.01

Indemnifying Party

7.06.01

Inspector

10.01.01

Lands

1.01.01(C)

Law

11.22.04

Leases

1.01.01(B)

Like-Kind Exchange

11.15.01

NORM

7.05

NRI

6.02.01

Oil and Gas Property

6.02.02





v

Houston3500259v15

















Party or Parties

Preamble

Permits

1.01.01(J)

Permitted Encumbrances

6.02.03

Person

11.22.05

Phase I environmental assessment

10.01.01

Potential Transaction

3.09

Purchase Price

1.02

Purchaser

Preamble

QI

11.15.01

Records

1.01.01(I)

Remediation or Remediate

10.03.06

Retained Liabilities

7.03

Seller or Sellers

Preamble

Sellers’ knowledge

Seller’s knowledge

11.05.03

Subject Properties

1.01.01

Subsequent Closing

6.06.02

Suspense Funds

2.02.19

Title Arbitrator

6.05

Title Defect

6.04

Title Defect Amount

6.03.04

Title Defect Property

6.03.03

Title Defect Threshold

6.03.01





vi

Houston3500259v15

















UMIs

1.03.01(B)

UPE

2.02.22

WDP

1.03.01(A)

WDR

Preamble

Wells

1.01.01(A)

WI

6.02.01





vii

Houston3500259v15













PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 25th day of January, 2008, by and among Will-Drill Resources, Inc., a
Louisiana corporation (“WDR”), Universal Energy, LLC, a Louisiana limited
liability company, COD Exploration, LLC, a Louisiana limited liability company,
Spanoil Incorporated, a Louisiana corporation, Maverick Capital, L.L.C., a
Louisiana limited liability company, Diamond Resources, L.L.C., a Louisiana
limited liability company, Railsback Ventures, L.L.C., a Louisiana limited
liability company, Atkins Ltd. L.L.C., a Louisiana limited liability company,
Bienville Interests, L.L.C., a Louisiana limited liability company, JALA
Ventures, L.L.C., a Louisiana limited liability company, Petra Exploration,
L.L.C., a Louisiana limited liability company, Cowgill & Associates, L.L.C., a
Louisiana limited liability company, Milestone Energy, L.L.C., a Louisiana
limited liability company, Maverick Oil & Gas, Inc., a Louisiana corporation,
Thomas Family Minerals, L.L.C., a Louisiana limited liability company, MiCa
Resources, L.L.C., a Louisiana limited liability company, Shelby Oil & Gas Co.,
Inc., a Louisiana corporation, Anderson Land & Minerals, L.L.C., a Louisiana
limited liability company, Anderson Hodge, L.L.C., a Louisiana limited liability
company, Tater Hill Investments, L.L.C., a Louisiana limited liability company
(individually, a “Seller”, and, collectively, “Sellers”), and Questar
Exploration and Production Company, a Texas corporation (“Purchaser”).  Sellers
and Purchaser may hereinafter be referred to, individually, as a “Party” and,
collectively, as the “Parties.”

WHEREAS, Purchaser desires to purchase and Sellers desire to sell all of
Sellers’ right, title and interest in and to certain oil, gas and mineral leases
and associated assets and contract rights owned by Sellers; and

WHEREAS, Sellers and Purchaser desire to set forth herein the terms and
provisions of their agreements and understandings.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I
GENERAL TERMS AND CONDITIONS

1.01

Sale of Subject Properties.

1.01.01

Subject to the terms and conditions of this Agreement, Sellers covenant and
agree to sell to Purchaser, and Purchaser covenants and agrees to buy from
Sellers, all of Sellers’ or WDP’s right, title and interest in and to the
properties more specifically described below (hereinafter the “Subject
Properties”):

(A)

all of the wells described on Exhibit “A” or otherwise located on the Leases or
the Lands (the “Wells”);





Houston3500259v15













(B)

the oil and gas leases described on Exhibit “B” (the “Leases”), it being the
intent of the Parties that the term “Leases” shall include the entirety of the
hydrocarbon leasehold interests and other hydrocarbon interests owned by Sellers
as of the Effective Date in and to the Lands and the Wells described on Exhibit
“A”;

(C)

all lands covered by the Leases and all other leasehold interests, mineral
interests, fee and surface interests and royalty interests, including, without
limitation, working interests, overriding royalty interests, reversionary
interests, non-consent interests, and any other interests of a similar nature,
owned by Sellers in such lands or lands pooled or unitized therewith
(collectively, the “Lands”);

(D)

(i) all rights with respect to the use and occupancy of the surface of and the
subsurface depths under the Lands; (ii) all rights with respect to any pooled,
communitized or unitized acreage by virtue of any Lands being a part thereof;
(iii) all real, immovable, personal and movable property located upon the Lands
and used in connection with the exploration, development or operation of the
Subject Properties;

(E)

all payments, and all rights to receive payments, with respect to the ownership
of the production of hydrocarbons from, or the conduct of operations on, the
Lands, Leases and/or Wells, accruing on or after the Effective Date;

(F)

all presently existing and valid oil, gas or mineral unitization, pooling,
operating and communitization agreements, declarations, orders, rules,
regulations or other official acts of any Governmental Authority and the units
created thereby, including, without limitation, all units voluntarily formed or
formed under orders, regulations, rules or other official acts of any
Governmental Authority having jurisdiction, insofar and only insofar as they
relate to the Leases, Lands and/or Wells;

(G)

all contracts, agreements and other similar instruments relating to the Subject
Properties (including, without limitation, all easements, surface use agreements
and rights-of-way (including, without limitation, Permits with respect to
rights-of-way involving railroads and road crossings) used in connection with
the exploration, development, operation or maintenance of the Subject
Properties), excluding such contracts, agreements and other similar instruments
relating to the Subject Properties which shall terminate at Closing (the
“Contracts”);

(H)

all personal property, improvements, lease and well equipment, (including as
applicable, but not limited to, any tanks, boilers, buildings, platforms,
flowlines, fixtures, machinery, injection facilities, saltwater disposal
facilities, compression facilities and other equipment, gathering systems, power
lines, telephone and telegraph lines, roads and other appurtenances) owned by
Sellers and located on the Leases, Lands and/or Wells or lands pooled or
unitized with the Leases, which are being used primarily in connection with the





Houston3500259v15

2










exploration, development, operation or maintenance of the Subject Properties, or
any unit or units in which part or parts of the Leases, Lands and/or Wells may
be included, or are being used primarily in connection with the production,
treating, storing, transportation or marketing of oil, gas and minerals,
produced from or allocated to the Leases, Lands and/or Wells;

(I)

all of the original files, records, information and data primarily relating to
the Subject Properties in the possession of any Seller or WDP (“Records”),
including, without limitation, title records (including, without limitation,
abstracts of title, title opinions, certificates of title and title curative
documents), contracts, correspondence, geological data and information
(including, without limitation, maps and interpretations thereof), production
records, electric logs (including, without limitation, cross sections and
correlations thereof), core data, pressure data, declined curves, graphical
production curves, drilling reports, well completion reports, drill stem test
charts and reports, engineering reports, regulatory reports, accounting and
financial information (including, without limitation, invoices, receipts,
records and files) as is necessary in connection with the ownership or operation
of the Subject Properties and all related materials (in each case above, to the
extent capable of being legally transferred by Sellers or WDP and, with respect
to any LAS log files that require the payment of a fee or other penalty to
transfer, only if Purchaser agrees to pay such fee or other penalty);

(J)

all franchises, licenses, permits, approvals, consents, certificates,
authorizations and other rights granted by Governmental Authorities and all
certificates of convenience or necessity, immunities, privileges, grants and
other rights that relate to the Subject Properties or the ownership or operation
of the Subject Properties (the “Permits”), to the extent the same are
assignable; and

(K)

all causes of action and choses of action incident to any of the foregoing and
to the extent attributable to the period from and after the Effective Date.

1.01.02

The Subject Properties shall not include any of Sellers’ right, title or
interest in any of the following (referred to herein as the “Excluded Assets”):
 (A) all trade credits and all accounts, instruments and general intangibles (as
such terms are defined in the Uniform Commercial Code of Louisiana) attributable
to the Subject Properties with respect to any period of time prior to the
Effective Date; (B) all claims and causes of action of Sellers (i) arising from
acts, omissions or events, or damage to or destruction of property, occurring
prior to the Effective Date, (ii) arising under or with respect to any
contracts, agreements or other similar instruments relating to the Subject
Properties that are attributable to any period of time prior to the Effective
Date (including, without limitation, claims for adjustments or refunds), or
(iii) with respect to any of the Excluded Assets (subject to Section 11.16);
(C) all rights and interests of Sellers (i) under any policy or agreement of
insurance or indemnity, (ii) under any bond, or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property, occurring prior to the





Houston3500259v15

3










Effective Date (subject to Section 11.16); (D) all oil, gas or other
hydrocarbons produced and sold from the Subject Properties with respect to any
period of time prior to the Effective Date, together with all proceeds from the
sale or disposition thereof; (E) claims of Sellers for refunds of or loss carry
forwards with respect to (i) production or any other taxes attributable to any
period of time prior to the Effective Date, (ii) income or franchise taxes, or
(iii) any taxes attributable to the Excluded Assets; (F) all amounts due or
payable to Sellers as adjustments to insurance premiums related to the Subject
Properties with respect to any period of time prior to the Effective Date;
(G) all proceeds, income or revenues (and any security or other deposits made)
attributable to (i) the Subject Properties for any period of time prior to the
Effective Date, or (ii) any Excluded Assets; (H) all of Sellers’ proprietary
computer software, patents, trade secrets, copyrights, names, trademarks, logos
and other intellectual property; (I) all of Sellers’ seismic data; (J) all
documents and instruments of Sellers that may be protected by an attorney-client
privilege; (K) all audit rights with respect to any period of time prior to the
Effective Date; and (L) those assets, if any, described on Exhibit “C” attached
hereto; provided, however, to the extent that any of the foregoing assets relate
to any liability or obligation constituting part of the Assumed Obligations,
such assets shall not be Excluded Assets hereunder and shall be part of the
Subject Properties for all purposes.

1.01.03

The conveyance of the Subject Properties shall be evidenced by an Assignment of
Oil, Gas and Mineral Leases, Associated Rights and Bill of Sale (“Assignment”)
in the form attached hereto as Exhibit “D”, and shall be effective as of
January 1, 2008, at 7:00 a.m., Central Time (the “Effective Date”), which shall
convey Sellers’ interest in the Subject Properties to Purchaser.

1.02

Consideration.  The consideration for the sale and conveyance of the Subject
Properties by Sellers to Purchaser is Five Hundred Ninety Six Million Seven
Hundred Eighty Thousand Dollars ($596,780,000), as adjusted in accordance with
the terms of this Agreement (the “Purchase Price”).  

1.03

Adjustments to the Purchase Price.  The Purchase Price shall be adjusted as
follows (as so adjusted, the “Adjusted Purchase Price”):

1.03.01

The Purchase Price shall be increased by the following:

(A)

expenses actually paid by any Seller or Will-Drill Production Co., Inc. (“WDP”)
with respect to the ownership or operation of the Subject Properties, or any of
them, which are for or relate to any period of time on or after the Effective
Date and which were incurred in the ordinary course of business, consistent with
past practice, including, without limitation, any such expenses relating to
Wells Thomas 20 – No. 3, Wiggins 32 - No. 1 and Conly 30 – No. 2 attributable to
or arising from or in connection with the operations described in the daily
drilling reports attached hereto as Schedule 1.03.01(A); provided that for the
purposes of this Section 1.03.01(A) expenses for drilling, completion or rework
operations attributable to Wells FUMC 33 – No. 1, Thrash 16 – No.1 and
Rex-Woodard 22 – No. 1 and incurred between the Effective Date and the date of





Houston3500259v15

4










this Agreement shall be limited to Four Hundred Forty Thousand Dollars
($440,000).

(B)

the total of all costs and expenses actually paid and incurred by Sellers for
drilling, completion, equipping, operating and other costs and expenses actually
paid and incurred by Sellers with respect to any producing Well in a unit on
account of unleased mineral interests (“UMIs”) (such UMIs being set forth on
Schedule 1.03.01(B)) in such unit to the extent that such costs and expenses
have not been recouped by Sellers as of the Effective Date; and

(C)

the value (calculated in the same manner as specified in Section 6.03.04(A) and
Section 6.03.04(B)) of an increase in Sellers' NRI over that set forth on
Exhibit "A"  due to a clerical, typographical or mathematical error (including,
without limitation, the erroneous failure to list a Subject Property on Exhibit
“A” in which Sellers have an interest or to reflect a greater interest) or a
decrease in Sellers' WI over that set forth on Exhibit "A" due to a clerical,
typographical or mathematical error (including, without limitation, the
erroneous listing of a Subject Property on Exhibit “A” in which Sellers do not
have an interest or have a lesser interest).

1.03.02

The Purchase Price shall be decreased by the following:

(A)

all revenues received by Sellers and attributable to the Subject Properties for
or relating to any period of time on and after the Effective Date;

(B)

the amount of the Deposit; and

(C)

the amount of any decreases due to Title Defects pursuant to ARTICLE VI,
Environmental Conditions pursuant to ARTICLE X, Casualty Losses pursuant to
Section 11.16 and the provisions of Section 3.02.

1.03.03

The Purchase Price shall be increased or decreased, as the case may be, by the
following:

(A)

Suspense Funds as of Closing pursuant to Section 3.08; and

(B)

hydrocarbons in storage and pipelines pursuant to Section 3.07.

1.04

Adjustment Statement.  Sellers shall cause WDP to deliver to Purchaser on or
prior to three (3) Business Days immediately preceding the Closing Date a
statement (the “Adjustment Statement”) setting forth Sellers’ preliminary
determination of the Adjusted Purchase Price.  The Adjustment Statement shall be
based upon actual information available to Sellers at the time of its
preparation.

1.05

Payment.  Contemporaneously with the execution of this Agreement, Purchaser has
deposited an amount equal to ten percent (10%) of the Purchase Price with
JPMorgan Chase Bank, National Association, as escrow agent for the Parties (the
“Escrow Agent”), to be deposited into an interest bearing account, such escrow
arrangement to be governed by the





Houston3500259v15

5










Escrow Agreement, among WDR, Purchaser and the Escrow Agent, entered into
contemporaneously herewith (the “Escrow Agreement”) (such amount, together with
interest thereon, the “Deposit”).  If Closing shall occur, Sellers and Purchaser
agree that the Deposit shall be paid to Sellers (acting through WDR) by the
Escrow Agent and shall be considered to have been applied toward the Purchase
Price in accordance with Section 1.03.02(B).  If Closing shall not occur by
reason of the termination of this Agreement, the Deposit shall be applied in the
manner set forth in Section 9.02.  At the Closing, Purchaser shall wire transfer
the Adjusted Purchase Price in immediately available funds as specified in
writing by Sellers (acting through WDP) to Purchaser on the first (1st) Business
Day prior to the Closing Date.

1.06

Post Closing Review.  On or prior to the one hundred twentieth (120th) day after
the Closing Date but no sooner than ninety (90) days after the Closing Date,
Sellers shall cause WDP to present Purchaser with a final adjustment statement
(the “Final Adjustment Statement”).  Purchaser will give representatives of WDP
reasonable access to its premises and to its books and records for purposes of
preparing the Final Adjustment Statement and will cause appropriate personnel of
Purchaser to provide reasonable assistance to WDP and WDP’s representatives, at
no cost to Sellers, in the preparation of the Final Adjustment Statement.
 Sellers will give representatives of Purchaser and its representatives
reasonable access to their premises and to their books and records for purposes
of reviewing the Final Adjustment Statement.  The Final Adjustment Statement
shall become final and binding on Sellers and Purchaser thirty (30) days
following the date the Final Adjustment Statement is received by Purchaser,
except to the extent that prior to the expiration of such thirty (30) day period
Purchaser shall deliver to Sellers (acting through WDP) notice, as hereinafter
described, of its disagreement with the contents of the Final Adjustment
Statement.  Such notice shall be in writing and set forth all of Purchaser’s
disagreements with respect to any portion of the Final Adjustment Statement,
together with Purchaser’s proposed changes thereto, and shall include an
explanation in reasonable detail of, and such supporting documentation as is
reasonably necessary and available to support, such changes.  If Purchaser has
timely delivered such a notice of disagreement to Sellers (acting through WDP),
then, upon written agreement between Purchaser and Sellers (acting through WDP)
resolving all disagreements of Purchaser set forth in such notice, the Final
Adjustment Statement will become final and binding upon Purchaser and Sellers.
 If the Final Adjustment Statement has not become final and binding by the
sixtieth (60th) day following its receipt by Purchaser, then Purchaser or
Sellers (acting through WDP) may submit any unresolved disagreements of
Purchaser set forth in such notice to a mutually agreeable arbitrator (which
arbitrator must have at least ten (10) years of experience in oil and gas
accounting matters in Louisiana and must not have performed any material
accounting work for the preceding twelve (12) months for any Party) for binding
arbitration, in which case the Party doing so must also immediately notify the
other Party by telephone and facsimile.  Any dispute regarding appointment of a
mutually acceptable arbitrator shall be resolved by having Purchaser and Sellers
(acting through WDP) each select one arbitrator meeting the criteria described
above and instructing such two arbitrators to select a third arbitrator meeting
the criteria described above.  Such third arbitrator or a mutually acceptable
arbitrator, as applicable, shall be referred to herein as the “Accounting
Arbitrator”.  The Accounting Arbitrator shall resolve disputes regarding any
such adjustments within thirty (30) days of submittal by such Parties of the
relevant materials for review taking into account, among other things, the
likelihood the disputed item will cause either Purchaser or Sellers not to
receive value bargained for under this Agreement and the length of time that the
item has been treated by Sellers or their





Houston3500259v15

6










predecessors in the manner in which Sellers (acting through WDP) have asserted
on the Final Adjustment Statement.  Each Party agrees to pay all amounts due as
a result of the agreement or the decision of the Accounting Arbitrator on the
third (3rd) Business Day thereafter.  If payment is due for Sellers, the Seller
that is an affiliate of WDP agrees to cause such payment to be timely made.  In
the event of a Subsequent Closing or an Environmental Subsequent Closing, the
provisions of this Section 1.06 shall also apply thereafter as to the applicable
Subject Properties only.

1.07

Ownership; Allocation of Revenues and Expenses.  Subject to the other provisions
of this Agreement, Sellers shall remain entitled to all of the rights of
ownership of the Subject Properties (including, without limitation, the right to
all production, proceeds of production and other proceeds) for the period of
time prior to the Effective Date, and, after Closing, Purchaser shall be
entitled to all of the rights of ownership of the Subject Properties (including,
without limitation, the right to all production, proceeds of production and
other proceeds) for the period of time on and after the Effective Date.  Subject
to the terms and conditions of this Agreement, revenues and expenses
attributable to the Subject Properties shall be allocated as follows:  (A) all
expenses (including, without limitation, all drilling and completion costs, all
capital expenditures, all overhead charges under applicable operating agreements
and the amount of premiums under insurance policies maintained by WDP or
Sellers) which are incurred in the operation of the Subject Properties before
the Effective Date will be borne by Sellers and all proceeds (net of applicable
production, severance, and similar taxes) from the sale of oil, gas and/or other
minerals produced therefrom before the Effective Date will be owned by Sellers,
and (B) all expenses (including, without limitation, all capital expenditures,
all drilling and completion costs, all overhead charges under applicable
operating agreements and the amount of premiums under insurance policies
maintained by the operator of the Subject Properties) in connection with the
operation of the Subject Properties after the Effective Date and paid or payable
by Sellers under the applicable joint operating agreement will be borne by
Purchaser and all proceeds (net of applicable production, severance, and similar
taxes) from the sale of oil, gas and/or other minerals produced therefrom after
the Effective Date will be owned by Purchaser.  It is agreed that, in making
such allocations:  (X) subject to Section 3.07, all oil which was produced from
the Subject Properties and which was, on the Effective Date, stored in tanks
located on the Subject Properties (or located elsewhere but used by Sellers to
store oil produced from the Subject Properties prior to delivery to any oil
purchaser) shall be deemed to have been produced before the Effective Date, and
(Y) ad valorem taxes assessed with respect to a period of time which the
Effective Date splits shall be prorated based on the number of days in such
period of time which fall on each side of the Effective Date (with the day on
which the Effective Date falls being counted in the period of time after the
Effective Date).

1.08

Closing.  The completion of the purchase and sale of the Subject Properties as
contemplated by this Agreement, as well as the physical act or acts of execution
and delivery of the documents contemplated hereby and delivery of consideration
as provided above (the “Closing”) shall occur at the offices of WDP at a time
mutually acceptable to Sellers and Purchaser on or before February 29, 2008 (the
“Closing Date”).

1.09

Allocation of Purchase Price.  Purchaser and Sellers agree that the entire
Purchase Price (including any adjustments thereto) for the Subject Properties
shall be allocated to "Class V assets" (as that term is defined in Treasury
regulation section 1.338-6(b)(2)) in accordance with





Houston3500259v15

7










Section 1060 of the of the Code and the Treasury regulations thereunder.
 Purchaser and Sellers shall file such reports and information returns as may be
required under Section 1060 of the Code and the Treasury regulations thereunder
and any corresponding provisions of applicable state income tax laws consistent
with such allocation to the Class V assets.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

2.01

Representations and Warranties of Each Seller.  Each Seller, for itself only,
represents and warrants to Purchaser that the following are true and correct as
of the date of this Agreement, and will be true and correct as of the Closing
Date as if made on that date:

2.01.01

Organization and Authority.  For each Seller that is a legal entity, such Seller
represents that it:

(A)

is duly organized, validly existing and in good standing under the Law of the
state of its organization and it is in good standing in the jurisdictions where
the Subject Properties are located;

(B)

has full power and authority to carry on its business as now being conducted in
the places and manner as required to own and sell the interests owned by such
Seller in the Subject Properties; and

(C)

is duly authorized by appropriate action of the board of directors,
shareholders, members, managers, partners, venturers or others, as the case may
be, to enter into this Agreement, to perform the obligations hereunder and to
convey to Purchaser the Subject Properties.

2.01.02

Execution and Delivery/Enforceability.  This Agreement has been duly and validly
executed and delivered by such Seller and constitutes, and all other agreements
contemplated herein, when entered into, executed and delivered, will constitute,
the legal, valid and binding agreements and obligations of such Seller
enforceable against such Seller in accordance with their respective terms.

2.01.03

No Conflicts.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (A) conflict with or violate or constitute a default under any contract,
agreement or other similar instrument governing such Seller’s organization or
management or any agreement to which such Seller is a party or to which any of
the Subject Properties is bound; or (B) violate any Law applicable to such
Seller or the Subject Properties except for any violation which is not material
and which would not affect such Seller’s ability to consummate the transactions
contemplated under this Agreement.

2.01.04

Brokers’ Fees.  Such Seller has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the
transactions contemplated herein for which Purchaser or any of its affiliates
may be liable.





Houston3500259v15

8










2.01.05

No Bankruptcy.  There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or, to such Seller’s knowledge,
threatened against such Seller or any of its affiliates.

2.01.06

Litigation.

There is no suit, action or claim by any Person (including, without limitation,
expropriation or forfeiture proceedings), and no legal, administrative or
arbitration proceedings pending, or to such Seller’s knowledge, threatened
against such Seller, or to which such Seller is a party, (in each case) that
reasonably may be expected to have a materially adverse effect upon the ability
of such Seller to consummate the transactions contemplated in this Agreement.

2.01.07

Non-Foreign Representation.  Such Seller is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Code and income tax regulations).

2.01.08

Tax Exemption.  Such Seller acquired the tangible personal property included in
the Subject Properties for use or consumption, and such Seller has not been
engaged, nor held itself out as being engaged, in selling similar property on a
repeated or continuing basis.

2.02

Representations and Warranties of Sellers.  Sellers, jointly and severally,
represent and warrant to Purchaser that the following are true and correct as of
the date of this Agreement, and will be true and correct as of the Closing Date
as if made on that date:

2.02.01

AFE’s.  Except as set forth on Schedule 2.02.01, there are no outstanding calls
or payments under authorities for expenditures for payments or other capital
commitments relating to the Subject Properties which exceed Fifty Thousand
Dollars ($50,000) (net to Sellers’ interest) for work performed between the
Effective Date and the date hereof and thereafter.

2.02.02

Take or Pay/Prepayment Obligations.  Sellers have not entered into any contracts
for or received prepayments under or pursuant to take-or-pay arrangements,
buydowns, buyouts or similar agreements for hydrocarbons produced from the
Subject Properties, or storage of the same which Purchaser shall be obligated to
honor and make deliveries of hydrocarbons or pay refunds of amounts previously
paid under such contracts or arrangements or which otherwise relate to
deliveries of hydrocarbons or payments of refunds on or after the Effective
Date.

2.02.03

Litigation.  There is no suit, action, claim or proceeding pending or, to
Sellers’ knowledge, threatened, arising out of, or with respect to the
ownership, operation or condition of the Subject Properties.    

2.02.04

Permits; Compliance with Law.  With respect to all Subject Properties for which
any Seller is the operator, Sellers have, and, to Sellers’ knowledge, with
respect to all other Subject Properties, the operator has, acquired all material
Permits.  With respect to the Subject Properties for which any Seller is the
operator, and, to Sellers’ knowledge, with respect to all other Subject
Properties, such Subject Properties are in compliance with all applicable Law.





Houston3500259v15

9










2.02.05

Imbalances.  Except for normal immaterial pipeline imbalances that are adjusted
by the pipeline each month, there are no wellhead imbalances or other imbalances
attributable to the Subject Properties as of the Effective Date or as of the
Closing Date which require payment from Purchaser to any Person or for which
Purchaser would otherwise be responsible.

2.02.06

Consents and Preferential Rights.  Except as set forth on Schedule 2.02.06,
there are no required consents, approvals or authorizations of any Person
(excluding any of the foregoing customarily obtained following Closing), in each
case, that are applicable to the transactions contemplated hereby.  There are no
preferential rights to purchase attributable or with respect to any of the
Subject Properties.

2.02.07

Taxes.  All ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of property comprising the
Subject Properties or the production or removal of hydrocarbons or the receipt
of proceeds therefrom (including, without limitation, applicable escheatment and
unclaimed property requirements) have been timely paid when due and are not in
arrears.  All sales and use taxes due with respect to tangible personal property
included in the Subject Properties have been timely paid when due and are not in
arrears.  All assets comprising the Subject Properties that are subject to
property taxes have been properly listed and described on the property tax rolls
for any period of time prior to and including Closing, and no portion of such
assets constitutes omitted property for property tax purposes.  Sellers have
timely filed all tax returns required to be filed and paid all taxes required to
be paid with respect to the Subject Properties or the ownership or operation
thereof.  No interest in the Subject Properties to be conveyed by any Seller to
Purchaser pursuant to this Agreement constitutes a partnership interest for U.S.
federal tax purposes.

2.02.08

Title.  Sellers or WDP have good title to the Subject Properties, free and clear
of all liens, encumbrances and defects except for the Permitted Encumbrances,
except that the foregoing representation shall not apply as to the Oil and Gas
Properties, which shall instead be addressed by ARTICLE VI.

2.02.09

Leases.  To Sellers’ knowledge, the Leases have been maintained according to
their terms and in compliance with the agreements to which such Leases are
subject and there has not occurred any event, fact or circumstance which, with
the lapse of time or the giving of notice, or both, would constitute such a
breach or default of any such Leases on behalf of the Sellers or, to Sellers’
knowledge, with respect to any other Persons.  All of the Leases are either (i)
currently held by production in accordance with their terms or (ii) not due to
expire within six (6) months from the Closing Date because of the lack of
production therefrom or because they contain a term based on a finite number of
years.

2.02.10

Hydrocarbon Sales Contracts.  Except as set forth on Schedule 2.02.10, no
hydrocarbons produced from the Subject Properties are subject to a sales
contract other than division orders or sales agreements terminable on no more
than thirty (30) days notice.  Proceeds from the sale of hydrocarbons produced
from the Subject Properties are being received in all respects by Sellers in a
timely manner and are not





Houston3500259v15

10










being held in suspense by the purchaser for any reason. To Sellers’ knowledge,
Sellers are presently receiving a price for all production from, or attributable
to, each Subject Property covered by a hydrocarbon sales contract in accordance
with the terms of such contract.

2.02.11

Contracts.  Schedule 2.02.11 lists all Contracts, with the exception of damage
releases for surface use or access agreements (the “Damage Contracts”) and
confidentiality agreements executed by third parties and WDR pursuant to which
information was delivered by The Oil and Gas Clearinghouse in connection with
the evaluation of a possible purchase of the Subject Properties (the
“Confidentiality Agreements”).  All Damage Contracts are substantially similar
in all material respects to the sample of such Damage Contracts included on
Schedule 2.02.11 and all Confidentiality Agreements are substantially similar in
all material respects to the Confidentiality Agreement signed by Purchaser on
November 27, 2007.  All Contracts are in full force and effect and Sellers are
not, and, to Sellers’ knowledge, no other Person is, in default with respect to
any of the obligations thereunder.  As of Closing, true and complete copies of
all Contracts shall have been provided to Purchaser.

2.02.12

Payout Balances.  Schedule 2.02.12 contains a true and complete list of the
status of any payout balance (net to the interest of Sellers), as of December
31, 2007, for each Lease or Well that is subject to a reversion or other
adjustment at some level of cost recovery or payout other than UMIs.

2.02.13

Expenses Paid.  

(A)

All expenses relating to the ownership or operation of the Subject Properties
(including, without limitation, all bills for labor and materials and supplies
used or furnished for use in connection with the Subject Properties) have been
paid (timely, properly and before the same became delinquent) or are pending
payment and are within payment terms.

(B)

 All royalties, overriding royalties and other burdens on production and all
amounts owing to co-owners of the Subject Properties (in each case) relating to
the ownership or operation of the Subject Properties have been paid (timely,
properly and before the same became delinquent).

2.02.14

Condition of Personalty.  All fixtures, facilities and equipment included in the
Subject Properties and that are reasonably necessary to conduct normal
operations on the Subject Properties are in an operable state of repair adequate
to maintain normal operations on the date of this Agreement.

2.02.15

Plugging and Abandonment.  Except as set forth on Schedule 2.02.15, there are no
Wells that (A) any Seller has received an order from any Governmental Authority
requiring that such Well be plugged and abandoned; or (B) were producing as of
the Effective Date, but that are shut-in (unless temporarily shut-in in the
course of normal operations) or abandoned.  Sellers are not aware of any Wells
that were plugged





Houston3500259v15

11










and abandoned in contravention of any applicable requirements of any
Governmental Authority having jurisdiction over the Subject Properties.

2.02.16

Environmental Conditions.  None of Sellers or their affiliates has received
notice from any Person of any release, disposal, event, condition, circumstance,
activity, practice or incident concerning any land, facility or property
included in the Subject Properties that constitutes a violation of, interferes
with or prevents compliance by Sellers, or, after Closing, Purchaser, with, any
Environmental Law or the terms of any Permit issued pursuant thereto.

2.02.17

Bonds, Letters of Credit, etc.  Schedule 2.02.17 sets forth all bonds, letters
of credit, guaranties and similar instruments held by any Seller, WDP or any of
their respective affiliates and required by contract or applicable Law to be
posted or otherwise tendered in order to own and/or operate any of the Subject
Properties.

2.02.18

Interim Operations.  Sellers have not taken any actions between the Effective
Date and the date of this Agreement that would have required consent under
Section 3.03 if such actions were to have occurred subsequent to the date of
this Agreement other than incurring expenditures for development of the Wells
constituting Subject Properties referenced in Section 1.03.02(A) which have been
previously disclosed to Purchaser.

2.02.19

Suspense Funds.  Schedule 2.02.19 sets forth a true and complete listing, as of
December 31, 2007, showing all proceeds from production attributable to the
Subject Properties which are held in suspense by Sellers (the “Suspense Funds”).

2.02.20

WDP as Operator.  WDP is the operator of all Wells listed on Exhibit “A”.

2.02.21

NRIs, WIs and UMIs.  The WIs and the NRIs reflected on Exhibit “A” do not
include any interest attributable to UMIs.  Schedule 1.03.01(B) sets forth, as
of the Effective Date, true and correct costs and expenses remaining to be
recovered from each UMI listed on such Schedule 1.03.01(B).

2.02.22

HSR Act Matters.  Schedule 2.02.22 sets forth each Seller’s “ultimate parent
entity” for the purposes of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and regulations thereunder (the “UPE”).  Each Seller
represents that the portion of the Purchase Price attributable to it and its UPE
in the aggregate equals less than Five Hundred Million Dollars ($500,000,000).

2.03

LIMITATIONS ON WARRANTIES AND OTHER DISCLAIMERS.  EXCEPT FOR THE SPECIAL
WARRANTY OF TITLE SET FORTH IN THE ASSIGNMENT, THERE ARE NO WARRANTIES THAT ARE
NOT CONTAINED WITHIN THIS AGREEMENT.  EXCEPT FOR THE SPECIAL WARRANTY OF TITLE
SET FORTH IN THE ASSIGNMENT, THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLERS CONTAINED IN SECTION 2.01 AND SECTION 2.02 ABOVE ARE EXCLUSIVE AND ARE
IN LIEU OF, AND SELLERS EXPRESSLY DISCLAIM AND NEGATE AND PURCHASER HEREBY
WAIVES, ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,





Houston3500259v15

12










IMPLIED, STATUTORY OR OTHERWISE.  AS EXAMPLES, AND FOR THE AVOIDANCE OF DOUBT,
BUT WITHOUT LIMITATION OF THE FOREGOING (AND SUBJECT TO THE SPECIAL WARRANTY OF
TITLE SET FORTH IN THE ASSIGNMENT AND SELLERS’ REPRESENTATIONS CONTAINED IN
SECTION 2.01 AND SECTION 2.02), THE SUBJECT PROPERTIES SHALL BE CONVEYED
PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO:  (A) THE QUANTITY, QUALITY, CONDITION,
SIZE, WEIGHT, SERVICEABILITY, CONFORMITY TO SAMPLES OR MODELS OR ANY OTHER
ASPECT OF THE WELLS, WELLBORES, FIXTURES, EQUIPMENT OR OTHER PERSONAL PROPERTY
INCLUDED AMONG THE SUBJECT PROPERTIES, ALL OF WHICH SHALL BE CONVEYED TO
PURCHASER AS IS, WHERE IS, AND WITH ALL FAULTS AND DEFECTS AND IN THE PRESENT
CONDITION AND STATE OF REPAIR AND WITHOUT ANY WARRANTIES WHATSOEVER OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE; (B) THE ACCURACY OR
COMPLETENESS OF ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR
MATERIALS NOW, HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO PURCHASER
IN CONNECTION WITH THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO
PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY)
ATTRIBUTABLE TO THE SUBJECT PROPERTIES OR THE ABILITY OR POTENTIAL OF THE
SUBJECT PROPERTIES TO PRODUCE HYDROCARBONS; (C) THE QUALITY, QUANTITY OR VOLUME
OF THE RESERVES, IF ANY, OF OIL, GAS OR OTHER HYDROCARBONS IN OR UNDER THE
SUBJECT PROPERTIES; (D) THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE SUBJECT
PROPERTIES, BOTH SURFACE AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS
SPECIFICALLY RELATED TO THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS
SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER MAN MADE FIBERS, OR NORM; (E) THE
COMPLETENESS OR ACCURACY OF INFORMATION CONTAINED IN THE DATA OR ANY OTHER
MATERIALS FURNISHED OR MADE AVAILABLE TO PURCHASER BY WDP OR BY SELLERS OR BY
SELLERS’ AGENTS OR REPRESENTATIVES OR BY ANY OTHER PARTY, IT BEING AGREED BY
PURCHASER THAT ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS, INFORMATION
AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED OR OTHERWISE MADE AVAILABLE OR
DISCLOSED TO PURCHASER HAVE BEEN AND WILL BE PROVIDED TO PURCHASER AS A
CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
SELLERS AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT PURCHASER’S SOLE RISK
TO THE MAXIMUM EXTENT PERMITTED BY LAW; AND (F) ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY.

2.04

Representations and Warranties of Purchaser.  Purchaser represents and warrants
to Sellers that the following are true and correct as of the date of this
Agreement, and will be true and correct as of the Closing Date as if made on
that date:

2.04.01

Organization and Authority.  Purchaser is a corporation which:  





Houston3500259v15

13










(A)

is duly formed and validly existing under the Law of the state of its
organization;

(B)

has full power and authority to carry on its business as now being conducted in
the places and manner as required to purchase, own and operate the Subject
Properties; and

(C)

is duly authorized by appropriate action of the board of directors,
shareholders, partners, members or other governing body, as the case may be, to
enter into this Agreement and to perform the obligations hereunder.

2.04.02

Execution and Delivery/Enforceability.  This Agreement has been duly and validly
executed and delivered by Purchaser and constitutes, and all other agreements
contemplated herein, when entered into, executed and delivered, will constitute
the legal, valid and binding agreements and obligations of Purchaser enforceable
against Purchaser in accordance with their respective terms.

2.04.03

No Conflicts.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (A) conflict with or violate or constitute a default under any agreement
governing Purchaser’s organization or management or (B) violate any Law to which
Purchaser is subject.

2.04.04

Brokers’ Fees.  Purchaser has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the
transactions contemplated herein for which Sellers or their affiliates may be
liable.

2.04.05

Litigation.  There is no suit, action, or claim by any Person (including,
without limitation, expropriation or forfeiture proceedings), and no legal,
administrative, or arbitration proceedings pending, or to Purchaser’s knowledge,
threatened against Purchaser, or to which Purchaser is a party, (in each case)
that reasonably may be expected to have a materially adverse effect upon the
ability of Purchaser to consummate the transactions contemplated in this
Agreement.

2.04.06

Funding.  As of the Closing, Purchaser will have sufficient cash or other
sources of immediately available funds to enable it to make the payments to
Sellers contemplated by this Agreement.  

2.04.07

Knowledgeable Investor.  Purchaser is an experienced and knowledgeable investor
in oil and gas properties and has the financial and business expertise to
evaluate the merits and risks of the transactions contemplated by this
Agreement.  In entering into this Agreement, Purchaser has relied solely on the
express representations and covenants of Sellers in Section 2.01 and Section
2.02 of this Agreement, its independent investigation of, and judgment with
respect to, the Subject Properties and the advice of its own legal, tax,
economic, environmental, engineering, geological and geophysical advisors and
not on any comments or statements of WDP or any Seller or any representatives
of, or consultants or advisors engaged by, Sellers.





Houston3500259v15

14










2.04.08

No Distribution.  Purchaser is acquiring the Subject Properties for its own
account and not with the intent to make a distribution thereof within the
meaning of the Securities Act of 1933 (and the rules and regulations pertaining
thereto) or a distribution thereof in violation of any other applicable
securities laws.

ARTICLE III
COVENANTS PENDING CLOSING

3.01

Access.  Immediately following the execution of this Agreement and on a
continuing basis until the Closing Date or, if applicable, the last Subsequent
Closing or the Environmental Subsequent Closing (or earlier termination of this
Agreement), Sellers will give Purchaser and its attorneys and other
representatives access at all reasonable times (i) at the offices of WDP and
each Seller during normal business hours, to Records and any other documents or
information of Sellers pertaining to the ownership and/or operation of the
Subject Properties and (ii) to the Subject Properties, including, without
limitation, access to perform a Phase I environmental assessment of the Subject
Properties.  Sellers shall not be obligated to provide Purchaser with access to
any records or data which Sellers cannot legally provide to Purchaser without,
in Sellers’ reasonable opinion, breaching any confidentiality, license or other
agreements with other Persons (provided, however, that Sellers shall use their
reasonable efforts to obtain all necessary consents and waivers to permit
Purchaser access to such records and data affected thereby).  Purchaser shall
not contact any third party to obtain any information concerning the Subject
Properties without at least three (3) Business Days prior written notice to
Sellers (acting through WDP) of such proposed contact, and Sellers (acting
through WDP) shall have the right to have a representative present at or
participate in any and all such contacts.  Purchaser recognizes and agrees that
(A) all of such materials and information is subject to the Confidentiality
Agreement signed by Purchaser on November 27, 2007; and (B) except for the
representations and warranties made by the Sellers in Section 2.01 and Section
2.02, all materials made available to Purchaser (whether pursuant to this
Section or otherwise) in connection with the transaction contemplated hereby are
made available to it as an accommodation, and without representation or warranty
of any kind as to the accuracy and completeness of such materials.  PURCHASER
HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD HARMLESS
SELLERS AND WDP FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR RELATING
TO ANY PLANT, FIELD OR FACILITY VISIT, OR OTHER DUE DILIGENCE ACTIVITY,
CONDUCTED BY PURCHASER OR ANY OF ITS AGENTS, REPRESENTATIVES, AFFILIATES,
OFFICERS, MEMBERS, MANAGERS OR DIRECTORS INCLUDING, WITHOUT LIMITATION, ANY
LOSSES RESULTING, IN WHOLE OR IN PART, FROM THE CONCURRENT OR JOINT NEGLIGENCE
OR STRICT LIABILITY OF SELLERS OR WDP BUT EXCLUDING ANY LOSSES ARISING OUT OF OR
RESULTING FROM THE SOLE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER
OR WDP.

3.02

Consent to Assign.  Upon the full and proper execution of this Agreement,
Sellers will request from the Persons identified by Sellers (and in accordance
with the documents creating such rights) those consents to assign that are
applicable to the transactions contemplated hereby.  Sellers shall have no
obligation to assure that such consents are obtained.  If any Person from whom a
consent to assign is requested fails or refuses to give such consent, then, at
Purchaser’s option:  (A)  the Subject Properties affected by such consent shall
be withdrawn





Houston3500259v15

15










from the sale and retained by Sellers and the Purchase Price shall be reduced by
an amount equal to the Allocated Value attributable to such withdrawn Subject
Properties; or (B) Purchaser may waive the failure to receive the consent and
proceed to purchase the affected portion of the Subject Properties and Purchaser
shall indemnify and hold harmless Sellers from and against any and all Claims
arising out of the failure to obtain such consent.

3.03

Interim Operations.  

3.03.01

Sellers covenant that from the date hereof until the Closing Date (and, if
applicable, with respect to each Subject Property not conveyed at Closing until
the applicable Subsequent Closing or the Environmental Subsequent Closing),
except (i) as expressly provided herein or (ii) as otherwise consented to in
writing by Purchaser, Sellers will not, and will cause WDP not to:  

(A)

operate or in any manner deal with, incur obligations with respect to, or
undertake any transactions relating to, the Subject Properties other than
transactions (1) in the normal, usual and customary manner, (2) of a nature and
in an amount consistent with prior practice, (3) in the ordinary and regular
course of business of owning and operating the Subject Properties, and
(4) subject to the terms and conditions of this Agreement;

(B)

dispose of, encumber, abandon or relinquish any of the Subject Properties;

(C)

waive, compromise or settle any material right or claim;

(D)

introduce any new methods of management, operation or accounting with respect to
any or all of the Subject Properties;

(E)

except to the extent necessary to avoid forfeiture of any Lease and except for
emergency operations or as provided in this Section 3.03.01, not enter into
agreements to drill new wells or to rework, plug back, deepen, plug or abandon
any well, nor commence any drilling, reworking or completing or other operations
on the Leases or other Subject Properties which require expenditures exceeding
Fifty Thousand Dollars ($50,000) (net to Sellers’ interest) for each operation
or Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (net to
Sellers’ interests);

(F)

voluntarily relinquish any position as operator of any Subject Property to
anyone other than Purchaser;

(G)

grant any preferential or other right to purchase or agree to require the
consent of any Person not otherwise required to consent to the transfer and
assignment of the Subject Properties to Purchaser;

(H)

enter into any new sales contract or supply contract that cannot be cancelled
upon thirty (30) days prior notice or that is for sales of hydrocarbons at less
than a market price; or





Houston3500259v15

16










(I)

amend or modify any Contract.  

3.03.02

Sellers will (1) use commercially reasonable efforts to maintain and keep the
Leases in full force and effect, and fulfill all contractual or other covenants,
obligations and conditions imposed upon Sellers with respect to the Subject
Properties, including, but not limited to, payment of royalties, delay rentals,
shut-in gas royalties and any and all other required payments; (2) to the extent
known to Sellers, provide Purchaser with written notice of (a) any claims,
demands, suits or actions made against Sellers which materially affect the
Subject Properties; or (b) any proposal from a third party to engage in any
material transaction (e.g., a farmout) with respect to the Subject Properties;
(3) maintain current insurance covering the Subject Properties until Closing and
(4) provide prompt written notice to Purchaser of any notice received by Sellers
of a default, claim, obligation or suit which affects any of the Subject
Properties.  In addition to the foregoing, during the period of time prior to
Closing, Sellers shall use commercially reasonable efforts to take such actions
as may be requested by Purchaser in writing (which writing shall include
specific instructions and parameters with respect to such actions) in order to
seek to obtain Permits required for drilling additional wells, to declare
alternate unit wells, to secure surface access rights and rights-of-way and to
build roads, locations and pipelines.  Purchaser hereby agrees directly to pay
all third party service providers and out-of-pocket expenses incurred by Sellers
in complying with such written requests and to defend, indemnify and hold
harmless Sellers against all Claims arising from such actions (other than Claims
due to Sellers' gross negligence or intentional misconduct).

3.04

Notice of Breach of Representations or Warranties.  Purchaser and Sellers will
immediately notify the other upon the discovery that any representation or
warranty made by such notifying Party is, becomes or will be untrue on the
Closing Date.

3.05

Change of Operator; Subject Properties Held by WDP.  

3.05.01

Effective as of the Closing Date, Sellers will cause WDP to resign as operator
of the Subject Properties and will assign all Permits, to the extent the same
are assignable, to Purchaser or Purchaser’s designee.  Sellers will vote to name
Purchaser or Purchaser’s designee as operator and will recommend to all other
working interest owners in the Subject Properties that Purchaser or Purchaser’s
designee be named as successor operator of the Subject Properties; provided that
Sellers make no representation that any of such working interest owners will
follow such recommendation.  If Purchaser is legally named as the operator of
the Subject Properties or any portion thereof, Purchaser shall assume all
responsibilities, obligations and liabilities of the operator with respect to
such Subject Properties or portion thereof at the Closing Date or other date
mutually agreed upon by Purchaser and Sellers (acting through WDP).  Within
thirty (30) days after Closing, Purchaser shall have taken all actions necessary
to be substituted as the operator on the records of all applicable Governmental
Authorities and will remove all well signs and pipeline markers reflecting WDP
as the operator.  Sellers shall have the right to remove all of such well signs
and pipeline markers if not removed within thirty (30) days.  





Houston3500259v15

17










3.05.02

Sellers will cause WDP to assign to Purchaser the Subject Properties owned or
held by WDP.

3.05.03

This Section 3.05 shall also apply to each Subsequent Closing and the
Environmental Subsequent Closing with respect to the Subject Properties conveyed
at such Subsequent Closing or the Environmental Subsequent Closing.

3.06

Governmental Filings.  To the extent applicable, Sellers and Purchaser shall in
a timely manner make all required filings and prepare applications to and
conduct negotiations with, each Governmental Authority as to which such filings,
applications or negotiations are necessary or appropriate in the consummation of
the transactions contemplated hereby and provide such information as any other
may reasonably request in order to make such filings, prepare such applications
and conduct such negotiations.  Each Party shall cooperate with and use all
reasonable efforts to assist the other with respect to such filings,
applications and negotiations.

3.07

Strapping and Gauging.  Sellers have caused the hydrocarbons in the storage
facilities located on, or utilized in connection with, the Wells included in the
Subject Properties to be measured, gauged or strapped as of the Effective Date.
 Sellers have caused the production meter charts (or if such do not exist, the
sales meter charts) on the pipelines transporting hydrocarbons from the Subject
Properties to be read as of the Effective Date.  The Purchase Price shall be
adjusted upward in accordance with Section 1.03.03(B) for all hydrocarbons in
such storage facilities above the pipeline connection or through the meters on
such pipelines as of the Effective Date, and upon Closing such hydrocarbons and
the hydrocarbons placed in such storage facilities from and after the Effective
Date and production upstream of the aforesaid meters shall belong to Purchaser
and become part of the Subject Properties.

3.08

Suspense Funds Adjustment.  At Closing, the Suspense Funds as of the Closing
shall be credited against the Purchase Price in accordance with Section
1.03.03(A) and Purchaser shall assume responsibility for the custody and
distribution of those Suspense Funds so credited against the Purchase Price at
Closing.  Prior to Closing, Sellers shall deliver to Purchaser a revised
Schedule 2.02.19 which shall set forth a true and complete listing of the
Suspense Funds as of January 31, 2008.

3.09

Exclusivity.  From the date hereof until the Closing Date (the “Exclusivity
Period”), Sellers shall not deal, directly or indirectly, with any Person, other
than Purchaser, regarding any transaction for the sale of the Subject Properties
or otherwise inconsistent or conflicting with the transactions contemplated by
this Agreement (a “Potential Transaction”) and, without the prior written
consent of Purchaser, will not (i) solicit, initiate discussions, engage in or
continue negotiations with any Person, other than Purchaser, relating to a
Potential Transaction, (ii) provide information or documentation to any Person,
other than Purchaser, relating to a Potential Transaction or (iii) enter into an
agreement with any Person, other than Purchaser, relating to a Potential
Transaction.  If any Seller receives any inquiry, offer or proposal relating to
any of the above, such Seller shall immediately notify Purchaser in writing
thereof, including in such notice information as to the content and all material
terms of such inquiry, offer or proposal.





Houston3500259v15

18










ARTICLE IV
CONDITIONS TO CLOSING

4.01

Conditions to Obligations of Sellers.  The obligations of Sellers to consummate
the transactions contemplated under this Agreement are subject to the
satisfaction, at or prior to Closing, of the following conditions (any or all of
which may be waived by Sellers in their sole discretion):

4.01.01

Any failures of the representations and warranties of Purchaser contained in
this Agreement to be true and correct at and as of Closing as if such
representations and warranties were made at and as of Closing (or as to
representations and warranties that refer to a specified date, on and as of such
specified date), shall, in the aggregate, not be such as to materially and
adversely impact the rights of Sellers under this Agreement or the documents
delivered in connection with the transactions contemplated hereby.

4.01.02

Purchaser will have performed and complied with, or caused the performance of
and compliance with, in all material respects, all the obligations, terms,
conditions and agreements required by this Agreement to be performed or complied
with by Purchaser (other than obligations, terms, conditions and agreements
qualified by materiality, which will have been performed or complied with by
Purchaser in all respects) on or prior to Closing, and Purchaser shall have
delivered (or shall be ready, willing and able to deliver) to Sellers at Closing
the Assignment and all of the other documents and instruments required to be
delivered by Purchaser to Sellers pursuant to this Agreement.

4.01.03

Purchaser shall have wire transferred (or shall be ready, willing and able to
wire transfer) the Adjusted Purchase Price in immediately available funds in
accordance with the last sentence of Section 1.05.

4.01.04

As of Closing, no suit, action or other proceeding (excluding any suit, action
or other proceeding initiated by any of the Parties or their affiliates) shall
be pending or threatened before any Governmental Authority seeking (A) to
restrain any Seller from consummating the transactions contemplated by this
Agreement or (B) to prohibit the Closing.

4.02

Conditions to Obligations of Purchaser.  The obligations of Purchaser to
consummate the transactions contemplated under this Agreement are subject to the
satisfaction, at or prior to Closing, of the following conditions (any or all of
which may be waived by Purchaser in its sole discretion):

4.02.01

Any failures of the representations and warranties of Sellers contained in this
Agreement to be true and correct at and as of Closing as if such representations
and warranties were made at and as of Closing (or as to representations and
warranties that refer to a specified date, on and as of such specified date),
shall, in the aggregate, not be such as to materially and adversely impact the
present or future value of the Subject Properties or the rights of Purchaser
under this Agreement or the documents delivered in





Houston3500259v15

19










connection with the transactions contemplated hereby or such as to materially
impact the ability of Purchaser freely to own and operate the Subject Properties
from and after Closing.

4.02.02

Sellers will have performed and complied with, or caused the performance and
compliance with, in all material respects, all the obligations, terms,
conditions, and agreements required by this Agreement to be performed or
complied with by Sellers (other than obligations, terms, conditions, and
agreements qualified by materiality, which will have been performed or complied
with by Sellers in all respects) on or prior to Closing, and Sellers shall have
delivered (or shall be ready, willing and able to deliver) to Purchaser at
Closing the Assignment and all of the other documents and instruments required
to be delivered by Sellers to Purchaser pursuant to this Agreement.

4.02.03

As of Closing, no suit, action or other proceeding (excluding any suit, action
or other proceeding initiated by any of the Parties or their affiliates) shall
be pending or threatened before any Governmental Authority seeking (A) to
restrain Purchaser from consummating the transactions contemplated by this
Agreement or (B) to prohibit the Closing.

ARTICLE V
CLOSINGS; DELIVERIES AT CLOSINGS

5.01

Deliveries at Closings.  At Closing (and, if applicable, each Subsequent Closing
and each Environmental Subsequent Closing):

5.01.01

Sellers will deliver or cause to be delivered to Purchaser:

(A)

duly executed and acknowledged Assignment in sufficient counterparts for
recordation purposes of each Seller and WDP;

(B)

duly executed letters in lieu of transfer orders (or similar documentation)
prepared by Sellers in form and substance reasonably acceptable to Purchaser;

(C)

duly executed change of operator forms for filing with all applicable
Governmental Authorities prepared by Sellers in form and substance reasonably
acceptable to Purchaser for each of the Leases, Lands and Wells for which any
Seller, WDP or any of their respective affiliates act as operator evidencing a
transfer to Purchaser or Purchaser’s designee of operations on all such Leases,
Lands and Wells;

(D)

a certificate of each Seller certifying that the conditions set forth in Section
4.02.01 and Section 4.02.02 have been satisfied;

(E)

a certificate of non-foreign status of each Seller which meets the requirements
of Treasury Regulation Section 1.1445-2(b)(2); and





Houston3500259v15

20










(F)

such additional documents customary in similar transactions as may be reasonably
requested by Purchaser to consummate the transactions contemplated by this
Agreement (including, without limitation, such additional documents as may be
required to fulfill Sellers’ obligations in Section 3.05.02).

5.01.02

Purchaser will deliver or cause to be delivered to Sellers:

(A)

a duly executed and acknowledged counterpart to the Assignment of Purchaser;

(B)

a certificate of Purchaser certifying that the conditions set forth in Section
4.01.01 and Section 4.01.02 have been satisfied; and

(C)

such additional documents customary in similar transactions as may be reasonably
requested by Sellers to consummate the transactions contemplated by this
Agreement.

5.02

Turn Over Possession.  At Closing (and, if applicable, each Subsequent Closing
and each Environmental Subsequent Closing), Sellers shall turn over possession
of the Subject Properties to Purchaser.

5.03

Succession by Purchaser.  Purchaser shall (A) furnish to Sellers such evidence
(including, without limitation, evidence of satisfaction of all applicable
bonding requirements) as Sellers may reasonably require that Purchaser is
qualified with the applicable Governmental Authorities to succeed Sellers as the
owner and, where applicable, that are required for Purchaser or its designee to
become the operator of the Subject Properties and (B) execute and deliver to
Sellers such forms as Sellers may reasonably request for filing with the
applicable Governmental Authorities to reflect Purchaser’s assumption of
plugging and abandonment liabilities with respect to the Wells located on the
Subject Properties or on units in which the Subject Properties are included.




ARTICLE VI
TITLE ADJUSTMENTS

6.01

Warranty of Title.  

6.01.01

In the Assignment, Sellers shall warrant and defend title to the Subject
Properties against the lawful claims and demands of all Persons whomsoever claim
the same or any part thereof by, through or under Sellers or their affiliates,
but not otherwise.

6.01.02

EXCEPT AS PROVIDED IN SECTION 6.01 (AND IN THE ASSIGNMENT) AND SECTION 2.02.08,
AND SUBJECT TO PURCHASER’S REMEDIES FOR A BREACH BY SELLERS OF SECTION
3.03.01(B), WITHOUT LIMITING PURCHASER’S RIGHT TO ADJUST THE PURCHASE PRICE BY
OPERATION OF SECTION 6.03:  (A) SELLERS MAKE NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH





Houston3500259v15

21










RESPECT TO SELLERS’ TITLE TO ANY OF THE SUBJECT PROPERTIES AND (B) PURCHASER
HEREBY ACKNOWLEDGES AND AGREES THAT PURCHASER’S SOLE REMEDY FOR ANY TITLE DEFECT
WITH RESPECT TO ANY OF THE SUBJECT PROPERTIES SHALL BE PURSUANT TO THE
PROCEDURES SET FORTH IN THIS ARTICLE VI, WHICH REMEDIES SHALL CEASE, AND BE
DEEMED TO BE FINALLY AND CONCLUSIVELY SATISFIED, IN ALL RESPECTS, UPON THE
CLOSING OR, AS TO TITLE DEFECT PROPERTIES, UPON THE SUBSEQUENT CLOSING OR, AS TO
THE SUBJECT PROPERTIES WITH DISPUTED ADVERSE ENVIRONMENTAL CONDITIONS, THE
ENVIRONMENTAL SUBSEQUENT CLOSING.

6.02

Certain Definitions.

6.02.01

For purposes of this Agreement, “Defensible Title” shall mean with respect to
the Oil and Gas Properties such title as (A) will, as of the Effective Date and
the Closing, entitle the owner of a particular Oil and Gas Property to receive
payment for production from such Oil and Gas Property throughout the
commercially productive life of such Oil and Gas Property in an amount not less
than the net revenue interest (“NRI”) for such Oil and Gas Property as set forth
on Exhibit “A” (except for any reduction caused by Purchaser); (B) will, as of
the Effective Date and the Closing, obligate the owner of a particular Oil and
Gas Property to bear no greater working interest (“WI”) share of costs and
expenses attributable to the maintenance, development and operation of such Oil
and Gas Property throughout the commercially productive life of such Oil and Gas
Property than the WI for such Oil and Gas Property identified on Exhibit “A”
without a proportionate increase in the NRI; and (C) is free and clear of all
liens, encumbrances or security interests except for Permitted Encumbrances;
provided, however, that Permitted Encumbrances shall be disregarded for the
purposes of determining Defensible Title.  For purposes of this Agreement,
Defensible Title to any Oil and Gas Property shall not include any depths below
the Cotton Valley Formation as defined by orders of the Office of Conservation
of the State of Louisiana for the units included in the Subject Properties.

6.02.02

For purposes hereof “Oil and Gas Property” shall mean each Well and each
location for any undrilled well described on Exhibit “A”.

6.02.03

For purposes hereof “Permitted Encumbrances” shall mean (A) the terms,
conditions, restrictions, exceptions, reservations, limitations and other
matters contained in the agreements, instruments and other documents which
create or reserve to Sellers their interest in the Subject Properties, provided
that the same do not (i) reduce the NRI in an Oil and Gas Property throughout
the commercially productive life of such Oil and Gas Property below that set
forth on Exhibit “A” for such Oil and Gas Property, (ii) increase the WI
throughout the commercially productive life of such Oil and Gas Property in an
Oil and Gas Property above that set forth on Exhibit “A” for such Oil and Gas
Property without a proportionate increase in the NRI for such Oil and Gas
Property throughout the commercially productive life of such Oil and Gas
Property, or (iii) materially adversely affect the ownership, operation, value
or use of the Subject Properties taken as a whole; (B) customary liens (not yet
due or being contested in good





Houston3500259v15

22










faith by appropriate proceedings), charges, encumbrances, defects and
irregularities that may exist, including, but not limited to, defects in the
early chain of title such as failure to recite marital status in documents,
omission of succession or heirship proceedings, lack of survey, mortgages
granted by lessors without subordinations, defects that have been cured by
possession and failure to record releases of liens, production payments, leases
or mortgages that have expired by their terms; (C) statutory and conventional
liens securing payments to operators, mechanics and materialmen or others,
payments of taxes or other claims or payment obligations that are, in each case,
not yet delinquent; (D) any obligations or duties to any Governmental Authority
with respect to any Permit and any applicable Law; (E) any easements,
rights-of-way, servitudes, Permits and other rights in respect of surface
operations, pipelines or the like, and easements for pipelines, power lines and
other similar rights-of-way, and encroachments, on, over or in respect of any of
the Oil and Gas Properties that do not materially adversely affect the
ownership, operation, value or use of the Subject Properties taken as a whole;
(F) all royalties, overriding royalties, net profits interests, production
payments, carried interests, reversionary interests, calls on production and
other burdens on or deductions from the proceeds of production that do not
operate to (i) reduce the NRI in an Oil and Gas Property throughout the
commercially productive life of such Oil and Gas Property below that set forth
on Exhibit “A” for such Oil and Gas Property or (ii) increase the WI in an Oil
and Gas Property throughout the commercially productive life of such Oil and Gas
Property above that set forth on Exhibit “A” for such Oil and Gas Property
without a proportionate increase in the NRI for such Oil and Gas Property
throughout the commercially productive life of such Oil and Gas Property;
(G) the terms and conditions of all production sales contracts, transportation
agreements, pooling agreements, unitization agreements, operating agreements,
processing agreements, and all other contracts, agreements and instruments
related to or utilized in connection with the Leases, or the production,
storage, treatment, transportation, sale or disposal of oil, gas or other
hydrocarbons, mineral or substances therefrom; provided that the same do not
(i) reduce the NRI in an Oil and Gas Property throughout the commercially
productive life of such Oil and Gas Property below that set forth on Exhibit “A”
for such Oil and Gas Property, (ii) increase the WI in an Oil and Gas Property
throughout the commercially productive life of such Oil and Gas Property above
that set forth on Exhibit “A” for such Oil and Gas Property without a
proportionate increase in the NRI for such Oil and Gas Property throughout the
commercially productive life of such Oil and Gas Property, or (iii) materially
adversely affect the ownership, operation, value or use of the Subject
Properties taken as a whole; (H) conventional rights of reassignment prior to
abandonment; (I) any required third party consents to assignment or similar
restrictions on conveyance with respect to which before Closing (i) waivers or
consents have been obtained from the appropriate Person, (ii) the applicable
period of time for asserting such rights has expired (or, if period of time is
specified in the contract or agreement creating such right, a period of time of
at least thirty (30) days has elapsed between the date of the notice to such
Person and the Closing Date) without the Sellers having received an election to
exercise such preferential right or an election to withhold consent,
(iii) Purchaser has waived the failure to obtain the required waiver or consent,
or (iv) the consent is of a type normally obtained after closing; and (J) any
other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects or irregularities of





Houston3500259v15

23










any kind whatsoever affecting the Subject Properties that individually or in the
aggregate are not such as would materially adversely affect the ownership,
operation, value or use of the Subject Properties taken as a whole and would not
(i) reduce the NRI in an Oil and Gas Property throughout the commercially
productive life of such Oil and Gas Property below that set forth on Exhibit “A”
for such Oil and Gas Property or (ii) increase the WI in an Oil and Gas Property
throughout the commercially productive life of such Oil and Gas Property above
that set forth on Exhibit “A” for such Oil and Gas Property without a
proportionate increase in the NRI for such Oil and Gas Property throughout the
commercially productive life of such Oil and Gas Property.

6.03

Purchaser’s Title Review.

6.03.01

Purchaser’s Assertion of Title Defects.  Purchaser shall promptly upon discovery
notify Sellers (acting through WDP) in writing of any matters which, in
Purchaser’s reasonable opinion, constitute Title Defects pursuant to this
ARTICLE VI.  Purchaser shall not be entitled to a Purchase Price adjustment for
a Title Defect unless and until (i) the amount attributable to each Title Defect
exceeds Thirty Thousand Dollars ($30,000) and (ii) all amounts attributable to
all uncured Title Defects exceed One Million Dollars ($1,000,000) (the “Title
Defect Threshold”) (at which time Purchaser shall be entitled to a Purchase
Price adjustment for all amounts attributable to any Title Defect).  Except for
remedies for breach of Sellers’ special warranty in the Assignment and any
breach by Sellers of Section 3.03.01(B), for all purposes of this Agreement,
Purchaser shall be deemed to have waived any Title Defect which Purchaser fails
to assert as a Title Defect by written notice given to Sellers (acting through
WDP) on or before 4:00pm Mountain Time on the thirtieth (30th) day from the date
of this Agreement (the “Defect Notice Date”).  To be effective, Purchaser’s
written notice of a Title Defect must include (i) a description of the matter
constituting the asserted Title Defect sufficiently detailed to reasonably
identify and explain the asserted Title Defect and the basis therefor, (ii) the
claimed Title Defect Amount attributable thereto, (iii) supporting documents
reasonably necessary for Sellers (as well as any title attorney or examiner
hired by Sellers) to verify the existence of such asserted Title Defect and (iv)
Purchaser's preferences, if any, as to the cure for such Title Defect.  If
Sellers effect the cure specified by Purchaser in its notice as the preferred
cure, then such Title Defect shall be deemed cured.

6.03.02

Purchase Price Allocations.  If any adjustment is made to the Purchase Price
pursuant to this Section 6.03, then a corresponding adjustment shall be made to
the Allocated Value of the affected Subject Properties.

6.03.03

Sellers’ Opportunity to Cure.  Sellers shall have until two (2) Business Days
prior to the Closing Date, at their cost and expense, if Sellers so elect but
without obligation, to cure all or a portion of such asserted Title Defect.  If
Sellers within such time fail to cure any Title Defect of which Purchaser has
given timely written notice as required above and Purchaser has not and does not
waive same on or before the day immediately preceding the Closing Date, the
Subject Properties affected by such uncured and unwaived Title Defect shall be a
“Title Defect Property”.





Houston3500259v15

24










6.03.04

Purchaser’s Title Adjustments.  Subject to Section 6.05, in the event the Title
Defect Threshold as to all uncured Title Defects is satisfied as finally
determined by agreement between Sellers (acting through WDP) and Purchaser or
arbitration according to the procedure set forth in Section 6.05, Purchaser
shall be entitled to reduce the Purchase Price by the aggregate dollar amount of
all Title Defects including, without limitation, those dollar amounts satisfying
the Title Defect Threshold.  Without prejudice to any other remedies under this
Agreement, if the WI and NRI set forth on Exhibit “A” are incorrect due to the
inclusion of any UMIs, then Purchaser shall be entitled to reduce the Purchase
Price by the aggregate dollar amount of all Title Defects arising therefrom,
without having to satisfy the Title Defect Threshold.  “Title Defect Amount”
shall mean, with respect to a Title Defect Property, the amount by which the
value of such Title Defect Property is impaired as a result of the existence of
one or more Title Defects, which amount shall be determined as follows:

(A)

If the Title Defect results from Sellers having a lesser NRI in such Title
Defect Property than the NRI specified therefor on Exhibit “A”, the Title Defect
Amount shall be equal to the product obtained by multiplying the Allocated Value
of such Title Defect Property by a fraction, the numerator of which is the
reduction in the NRI and the denominator of which is the NRI specified for such
Title Defect Property on Exhibit “A”.

(B)

 If the Title Defect results from Sellers having a greater WI in a Title Defect
Property than the WI specified therefor on Exhibit “A”, then the Title Defect
Amount shall be as agreed upon by the Parties.

(C)

If the Title Defect relates to failure of title to the entirety of Sellers’
title to a Subject Property, the maximum amount of the Title Defect Amount shall
be the Allocated Value of such Subject Property on Exhibit “A”.

(D)

If the Title Defect results from the existence of a lien, security interest,
pledge or collateral assignment upon one or more Subject Properties (or a
portion thereof) which is liquidated in amount,  the Title Defect Amount shall
be an amount necessary to remove such lien, security interest, pledge or
collateral assignment.

(E)

If the Title Defect results from any matter not described in paragraphs (A),
(B), (C) or (D) above, the Title Defect Amount shall be an amount equal to the
difference between the value of the Title Defect Property affected by such Title
Defect with such Title Defect and the value of such Title Defect Property
without such Title Defect (taking into account the Allocated Value of such Title
Defect Property); provided that if such Title Defect is reasonably susceptible
of being cured, the Title Defect Amount shall be the reasonable cost and expense
of curing such Title Defect, if less.

(F)

A Title Defect shall not result from a clerical, typographical or mathematical
error (including, without limitation, the erroneous listing of a Subject
Property set forth on Exhibit “A” in which Sellers do not have an interest)





Houston3500259v15

25










in the computation of Sellers’ WI or NRI as set forth on Exhibit “A” and
correction thereof would not be applied to the aggregate value of all Title
Defects.  Should such error be found, Purchaser shall be entitled to a reduction
in the Purchase Price based on the Allocated Value of the affected Oil and Gas
Properties.  Such reduction in the Purchase Price shall not be subject to the
Title Defect Threshold.  

(G)

If a Title Defect is not effective or does not affect a Title Defect Property
throughout the entire commercially productive life of such Title Defect
Property, such fact shall be taken into account in determining the Title Defect
Amount.

(H)

The Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder.  For example, but without limitation, if a lien affects
more than one Title Defect Property or the curative work with respect to one
Title Defect results (or is reasonably expected to result) in the curing of any
other Title Defect affecting the same or another Title Defect Property, the
amount necessary to discharge such lien or the cost and expense of such curative
work shall only be included in the Title Defect Amount for one Title Defect
Property and only once in such Title Defect Amount.

(I)

If a Title Defect affects only a portion of a Subject Property (as contrasted
with an undivided interest in the entirety of such Subject Property) and an
Allocated Value has not been assigned specifically to such portion of a Subject
Property, then for purposes of computing the Title Defect Amount, the portion of
the Purchase Price allocated to such Subject Property shall be further allocated
among the portions of such Subject Property as reasonably determined by Sellers
(acting through WDP) and Purchaser.

(J)

The Title Defect Amount attributable to a Title Defect Property or any portion
thereof shall not exceed the portion of the Purchase Price allocated to such
Title Defect Property.  For example, but without limitation, if Sellers do not
own fifty percent (50%) of the NRI specified on Exhibit “A” for a Title Defect
Property and such unowned fifty percent (50%) interest is also burdened by a
lien, the Title Defect Amount for such Title Defect Property shall not exceed
the portion of the Purchase Price allocable to such fifty percent (50%) interest
notwithstanding that it may be affected by multiple Title Defects.

(K)

No Title Defect Amount shall be allowed on account of and to the extent that an
increase in the Sellers’ WI in a Subject Property has the effect of
proportionately increasing the Sellers’ NRI in such Subject Property.

6.04

Determination of Title Defects.  A “Title Defect” shall exist if any Seller does
not have Defensible Title with respect to all or a portion of one or more
Subject Properties.





Houston3500259v15

26










6.05

Disputes.  If Purchaser and Sellers (acting through WDP) have not agreed upon
(i) the existence of a Title Defect, (ii) whether a Title Defect is cured or
(iii) the Title Defect Amount, adjustments, credits or offsets claimed by
Purchaser pursuant to and in accordance with the requirements of this ARTICLE VI
(in each case) within two (2) Business Days prior to Closing, then either
Purchaser or Sellers (acting through WDP) may submit such claim (an “Adjustment
Claim”) on or after such second (2nd) Business Day to a mutually agreeable
arbitrator (which arbitrator must have at least ten (10) years of experience in
oil and gas title matters in northern Louisiana and must not have performed any
title work for any Party with respect to the Oil and Gas Property for which the
Title Defect at issue has been asserted) for binding arbitration, in which case
the Party doing so must also immediately notify the other Party by telephone and
facsimile.  Any dispute regarding appointment of a mutually acceptable
arbitrator shall be resolved by having Purchaser and Sellers (acting through
WDP) each select one arbitrator meeting the criteria described above and
instructing such two arbitrators to select a third arbitrator meeting the
criteria described above.  Such third arbitrator or a mutually acceptable
arbitrator, as applicable, shall be referred to herein as the “Title
Arbitrator”.  If either or both of Purchaser and Sellers (acting through WDP)
wish to submit statements of their position and supporting documentation to the
Title Arbitrator, then it must do so within five (5) Business Days after
appointment of the Title Arbitrator, and such Party transmit by identical means
a copy of its submission to the other Party.  The Title Arbitrator shall resolve
the dispute within twenty (20) days after his appointment.  The Title Arbitrator
shall resolve each Adjustment Claim in accordance with the requirements of this
Agreement and based on applicable Law, and as to an Adjustment Claim involving
matters addressed by Section 6.03.04(B), the Title Arbitrator shall engage and
rely upon the advice of a reservoir engineer who is experienced in net present
value calculations and who has not performed any work with respect to the
Subject Properties for any Party, and such reservoir engineer shall be required
to utilize a discount rate of 10% compounded annually in such net present value
calculations.  The decision of the Title Arbitrator shall be final and binding
and shall not be subject to appeal by the Parties to any court that may
otherwise have jurisdiction.  Fees and expenses of the Title Arbitrator shall be
borne equally by the Parties.

6.06

Effect on Closing.

6.06.01

At Closing, the Title Defect Properties will not be sold or bought, the Purchase
Price will be reduced as described in Section 1.03.02(C) by the Title Defect
Amount, the Title Defect Amount will be deposited by Purchaser with the Escrow
Agent subject to the Escrow Agreement and title to such Title Defect Properties
will remain with Sellers until the Title Arbitrator’s determination is made.

6.06.02

Two (2) Business Days after an Adjustment Claim as to a Title Defect Property is
resolved either through mutual agreement of the Parties or by the Title
Arbitrator (except with respect to any Title Defect Property as to which it is
determined that Sellers had no title whatsoever), the Parties shall close on the
sale of such Title Defect Property (a “Subsequent Closing”), subject to the
conditions of ARTICLE IV, which shall apply as to such Subsequent Closing with
respect to only such Subject Properties as are conveyed therein.  At each
Subsequent Closing, the Parties shall take such actions and make such deliveries
as apply to Closing with respect to such Title Defect Property except that
instead of Purchaser making a payment, Purchaser and





Houston3500259v15

27










Sellers (acting through WDR) shall cause the Escrow Agent to deliver the
applicable Title Defect Amount (plus any accrued interest and adjusted in
accordance with Section 1.03 as it applies to the applicable Title Defect
Property only) to the Parties in accordance with their agreement or the
determination of the Title Arbitrator, as the case may be.  If it is determined
with respect to any Title Defect Property that Sellers had no title whatsoever,
then Purchaser and Sellers (acting through WDR) shall cause the Escrow Agent to
deliver the applicable Title Defect Amount (plus any accrued interest) to
Purchaser, and the obligations of the Parties under this Agreement with respect
thereto shall cease.

6.06.03

During the period of time between the Closing and a Subsequent Closing, the
provisions of this Agreement relating to any period of time prior to Closing
shall continue to apply as to the applicable Title Defect Property.

6.06.04

Notwithstanding anything herein provided to the contrary, if any matter results
both in a Title Defect and a breach of any representation or warranty of Sellers
set forth in this Agreement, then Purchaser shall only be entitled to assert
such matter (to the extent such matter could result both in a Title Defect and a
breach of any representation or warranty of Sellers set forth in this Agreement)
as a Title Defect pursuant to this Article VI and shall be precluded from also
asserting such matter as the basis of the breach of any such representation or
warranty.

ARTICLE VII
ASSUMPTION OF LIABILITIES AND INDEMNIFICATION

7.01

Assumption of Sellers’ Obligations by Purchaser.  At Closing, Purchaser shall
assume the following obligations and liabilities (excluding any matters that are
specifically excepted below and subject to Sellers’ indemnification obligations
under Section 7.04, collectively the “Assumed Obligations”):

7.01.01

All costs, obligations and liabilities that arise with respect to or otherwise
relate to the Subject Properties for any period of time on and after the
Effective Date; and

7.01.02

Except for those specific obligations of Sellers which are retained in
Section 7.03 below and subject to Sellers’ indemnification obligations under
Section 7.04, all costs, obligations and liabilities, including, without
limitation, those of Sellers and WDP, attributable to, relating to or arising in
connection in any way with the Subject Properties for any period of time prior
to, on or after the Effective Date, including, without limitation, the
following: (A) the obligation to (i) plug and abandon or remove and dispose of
all wells, platforms, structures, flow lines, pipelines, and the other equipment
now or hereafter being a part of or used in connection with the Subject
Properties, (ii) cap and bury all flow lines and other pipelines now or
hereafter being a part of or used in connection with the Subject Properties; and
(iii) dispose of NORM and all other pollutants, wastes, contaminants, or
hazardous, extremely hazardous, or toxic materials, substances, chemicals or
wastes now or hereafter located on the Subject Properties; (B) all obligations
and liabilities arising from or in connection with any gas





Houston3500259v15

28










production, pipeline, storage, processing or other imbalance attributable to
oil, gas or other hydrocarbons produced from the Subject Properties whether
before, on or after the Effective Date; (C) all of Sellers’ obligations under
all Leases; and (D) all obligations arising under any Environmental Law.  All
such plugging, replugging, abandonment, removal, disposal, and restoration
operations shall be in compliance with applicable Law and contracts.

7.02

Indemnification by Purchaser.  Effective upon Closing, subject in all cases to
the limitations provided for in ARTICLE VIII, Purchaser hereby agrees to defend,
 indemnify and hold harmless Sellers and WDP and their respective owners,
directors, officers, members, managers, employees, representatives and
affiliates, against all losses, costs, expenses, claims, demands, causes of
action, assessments, penalties, attorney’s fees, expert fees, court costs, fines
or damages (“Claims”) (A) arising from Purchaser’s breach of any of its
representations or warranties made herein or any covenant or obligation of
Purchaser made herein or (B) arising out of  the Assumed Obligations, IN EACH
CASE WITHOUT REGARD TO THE SOLE, PARTIAL OR CONCURRENT NEGLIGENCE OR STRICT
LIABILITY (BUT NOT THE WILLFUL AND WANTON MISCONDUCT OR SOLIDARY LIABILITY) OF
SELLERS.

7.03

Obligations Retained by Sellers.  Sellers shall retain liability (subject to the
remainder of this Section 7.03 and the provisions of ARTICLE VIII) for (i) any
and all costs, expenses, obligations, covenants and liabilities attributable to
the ownership or operation of the Subject Properties prior to the Effective Date
(including, without limitation, taxes attributable thereto), (ii) any personal
injury or death or property damage occurring in connection with the ownership or
operation of the Subject Properties from and after the Effective Date up to the
Closing, and (iii) responsibility to any Governmental Authority for any offsite
transportation, treatment, storage or disposal by any Seller, prior to the
Closing, of hazardous substances, wastes or materials produced from the Subject
Properties, and stored or disposed of, on, in or below any property which does
not form a part of the Subject Properties, for which and to the extent that
remediation is required by any Environmental Law (for the purposes of the
forgoing subsection (iii) “offsite transportation, treatment, storage or
disposal” shall not include the seepage, leakage or other migration of hazardous
substances, wastes or materials from any property forming part of the Subject
Properties to other lands) (the matters set forth in the foregoing subsections
(i) through (iii), collectively, the “Retained Liabilities”).  Notwithstanding
the foregoing but subject to Sellers’ indemnification obligations under Section
7.04, Retained Liabilities shall not include, and Sellers shall have no
liability after Closing with respect to (A) any plugging and abandonment or
removal of all wells, platforms, structures, flow lines, pipelines, and the
other equipment now or hereafter being a part of or used in connection with the
Subject Properties, (B) capping and burying all flow lines and other pipelines
now or hereafter being a part of or used in connection with the Subject
Properties; (C) except as provided in subsection (iii) above, disposal of NORM
and all other pollutants, wastes, contaminants, or hazardous, extremely
hazardous, or toxic materials, substances, chemicals or wastes now or hereafter
located on the Subject Properties; (D) all obligations and liabilities arising
from or in connection with any gas production, pipeline, storage, processing or
other imbalance attributable to oil, gas or other hydrocarbons produced from the
Subject Properties; or (E) except as provided in subsection (iii) above,
obligations arising under any Environmental Law applicable to the Subject
Properties.





Houston3500259v15

29










7.04

Indemnification by Sellers.  Effective upon Closing, Sellers, subject in all
cases to the limitations provided for in ARTICLE VIII, shall jointly and
severally indemnify, defend and hold harmless Purchaser and its owners,
directors, officers, members, managers, employees, representatives and
affiliates against all Claims (A) arising from Sellers’ breach of any of their
representations or warranties made herein or any covenant or obligation of
Sellers made herein or (B) arising out of the Retained Liabilities, IN EACH CASE
WITHOUT REGARD TO THE SOLE, PARTIAL OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY
(BUT NOT THE WILLFUL AND WANTON MISCONDUCT OR SOLIDARY LIABILITY) OF PURCHASER.

7.05

NORM.  It is expressly recognized that the land or water bottoms covered by the
Subject Properties with surface facilities and production equipment located
thereon, having been used in connection with oil and gas production activities,
may contain naturally occurring radioactive materials (“NORM”) as a result of
these operations.  Additionally, if Closing occurs, Purchaser agrees to comply
with all Law applicable to said lands, water bottoms, surface facilities, and
production equipment relating to NORM and to indemnify and hold harmless Sellers
from and against any and all liability, cost or expense arising from the
existence or remediation of NORM.

7.06

Indemnification Procedures.

7.06.01

Promptly after any Party (the “Indemnified Party”) becomes actually aware of
facts giving rise to a right to bring a Claim by it for indemnification pursuant
to this ARTICLE VII, and prior to the expenditure or approval of the expenditure
of any substantial funds, such Indemnified Party will provide notice thereof in
writing (a “Claim Notice”) to the Party owing such indemnification (the
“Indemnifying Party”) specifying the nature and specific basis for such Claim
and a copy of all papers served with respect to such Claim (if any).  For
purposes of this Section 7.06, receipt by the Indemnified Party of written
notice of any demand, assertion, claim, action or proceeding (judicial,
administrative or otherwise) by or from any Person other than a Party to this
Agreement or any affiliate thereof which gives rise to a Claim on behalf of such
Party shall constitute awareness of a Claim by it and shall require prompt
notice of the receipt of such matter as provided in the first sentence of this
Section.  Each Claim Notice shall set forth a reasonable description of the
Claim and shall contain a statement to the effect that the Indemnified Party is
making a Claim pursuant to and formal demand for indemnification under, this
ARTICLE VII.  The Claim Notice must set forth the particular provision in this
ARTICLE VII and any related provision in this Agreement pursuant to which such
Claim is made.

7.06.02

The indemnifications provided by this Agreement are expressly subject to the
following:

(A)

In case any legal proceeding, including, without limitation, any investigatory
proceeding, is brought or made against the Indemnified Party in a manner for
which indemnification may be provided under Section 7.02 or Section 7.04, the
Indemnified Party shall promptly notify the Indemnifying Party with the delivery
of the Claim Notice.  The Indemnifying Party shall have the right to





Houston3500259v15

30










control and assume the defense of any such proceeding, including, without
limitation, the employment of counsel satisfactory to the Indemnifying Party.
 If the Indemnifying Party controls and assumes the defense of such proceeding,
the Indemnified Party shall have the right to employ separate counsel, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party unless the representation of both the Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate due to any actual
or potential conflicts of interest.  The Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys at any one
time for the Indemnified Parties in connection with any one legal proceeding.

(B)

Notwithstanding anything to the contrary in Section 7.06.02(A), the Indemnified
Party shall be entitled to reasonable compensation of costs of defense,
including, without limitation, reasonable attorneys fees, in the event that
(i) the employment of separate counsel has been authorized by the Indemnifying
Party, (ii) the Indemnifying Party has failed to defend diligently any Claims,
or (iii) the parties to such action (including, without limitation, any
impleaded parties) include the Indemnified Party and the Indemnifying Party, and
the Indemnified Party has been advised by legal counsel that there may be legal
defenses available to it which are different from, in addition to or
inconsistent with, the legal defenses available to the Indemnifying Party, or
that the Indemnified Party’s interest may be adverse in whole or in part to the
interest of the Indemnifying Party (subject to the last sentence of Section
7.06.02(A)).  The Indemnifying Party shall not, in the defense of any such
Claims, except with the prior written consent of the Indemnified Party, consent
to the entry of any judgment or enter into any settlement which does not
include, as an unconditional term, the release by the claimant or the plaintiff
of the Indemnified Party from all liability in respect to any such Claims.

7.06.03

The indemnification obligations under this ARTICLE VII (or otherwise under this
Agreement) shall not apply to any settlements effected without the consent of
the Indemnifying Party.  The indemnification obligations under this ARTICLE VII
(or otherwise under this Agreement) shall not be deemed to create any rights of
subrogation or other rights in any insurer or third party.  Any failure to
promptly notify the Indemnifying Party in accordance with this Section 7.06 with
respect to a Claim brought against or sought to be collected from or by the
Indemnified Party will not relieve such Indemnifying Party from any liability
which it may have to such Indemnified Party except to the extent (and then only
to such extent) that such failure to so notify such Indemnifying Party has
materially prejudiced the Indemnifying Party.  

ARTICLE VIII
LIMITATIONS OF LIABILITY

8.01

Exclusive Remedy.  If the Closing occurs, the sole and exclusive remedy of the
Purchaser and the Sellers with respect to the purchase and sale of the Subject
Properties shall be pursuant to the express provisions of this Agreement and the
Assignment.  Except for any claims for fraud or intentional misrepresentation
with respect to the purchase and sale of the Subject





Houston3500259v15

31










Properties, Purchaser and Sellers shall be deemed to have waived, to the fullest
extent permitted under applicable Law, any rights of contribution and any and
all rights, claims and causes of action which may exist against Sellers or
Purchaser, respectively, arising under or based on any Law.

8.02

Waiver of Right to Rescind.  Sellers and Purchaser acknowledge that if this
Agreement is not terminated and Closing occurs, the payment of money, as limited
by the terms of this Agreement, shall be adequate compensation for breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with or with respect to the transactions
contemplated in this Agreement.  As the payment of money shall be adequate
compensation, Purchaser and Sellers waive any right to rescind the transactions
contemplated by this Agreement.

8.03

Time Limitation.  Notwithstanding any provision hereof to the contrary, it is
understood and agreed that any and all liabilities or indemnification
obligations of Sellers under this Agreement (including, without limitation,
specifically those set forth in Section 7.03 and Section 7.04) for which
Purchaser has not previously delivered to Sellers a Claim Notice pursuant to
Section 7.06.01 (or with respect to any of the Subject Properties as to which
closing is deferred pursuant to ARTICLE VI or ARTICLE X , a notice asserting a
Title Defect or an Environmental Condition (in each case) to the extent not
resolved), if any, shall expire and terminate and no longer be enforceable for
all periods of time on and after one (1) year from the Closing except for:  (A)
breach of any of the representations or warranties contained in Section 2.01.01
(Organization and Authority), Section 2.01.02 (Execution and
Delivery/Enforceability), Section 2.01.03 (No Conflicts) or Section 2.01.04
(Broker's Fees), which shall survive Closing indefinitely and shall not expire,
terminate or cease to be enforceable, (B) breach of any of the representations
or warranties contained in Section 2.02.07 (Taxes), Section 2.02.13(B) (Expenses
Paid) or Section 2.02.08 (Title), which shall survive Closing for two (2) years
and shall expire and terminate and no longer be enforceable for all periods of
time on and after two (2) years from the Closing and (C) the Retained
Liabilities described in Section 7.03(iii) which shall survive Closing
indefinitely and shall not expire, terminate or cease to be enforceable.  Except
for Sellers’ indemnification obligations under Section 7.04 (other than those
that have terminated pursuant to the foregoing sentence) or for breaches of
representations and warranties that survive longer pursuant to the foregoing
sentence, on and after one (1) year from the Closing, Purchaser shall not be
entitled to make any claim against Sellers with respect to the Subject
Properties or the purchase and sale thereof for any cause attributable to any
period of time under this Agreement or otherwise, including, without limitation,
rights of contribution arising under or based on any Law and, except for
Sellers’ indemnification obligations under Section 7.04 (other than those that
have terminated pursuant to the foregoing sentence) or for breaches of
representations and warranties that survive longer pursuant to the foregoing
sentence, any and all liabilities of Sellers under this Agreement for which
Purchaser has not previously delivered to Sellers a Claim Notice pursuant to
Section 7.06.01 shall be deemed Assumed Obligations.  

8.04

Damage Limitation.  Notwithstanding anything to the contrary herein, in no event
shall any Party be liable to the other for any exemplary, punitive, special,
indirect, consequential or speculative damages; provided, however, that if a
Party is held liable to a third party for any of such damages and the other
Party is obligated to indemnify the liable Party for the matter that





Houston3500259v15

32










gave rise to such damages pursuant to this Agreement, then the Indemnifying
Party shall be liable for, and obligated to reimburse the Indemnified Party for,
such damages.

ARTICLE IX
TERMINATION

9.01

Termination of Agreement.  This Agreement and the transactions contemplated
hereby may be terminated by Sellers (by written notice to Purchaser) or by
Purchaser (by written notice to Sellers) as follows:

9.01.01

By Sellers, if the conditions set forth in Section 4.01 are not satisfied in all
respects or waived as of Closing.

9.01.02

By Sellers or Purchaser, if at or before Closing, the aggregate sum of the Title
Defect Amounts for all Title Defects and Environmental Defect Values for all
Environmental Conditions equals or exceeds twenty percent (20%) of the Purchase
Price.

9.01.03

By Sellers or Purchaser, in accordance with Section 11.16.01.

9.01.04

By Purchaser, if the conditions set forth in Section 4.02 are not satisfied in
all respects or waived as of Closing.

9.01.05

By Sellers and Purchaser at any time by the mutual written agreement.

9.02

Liabilities Upon Termination.  If this Agreement is terminated prior to Closing
for any reason other than those set forth in Section 9.01 or is breached
(provided that it shall be deemed a breach of this Agreement if the conditions
set forth in Section 4.02 are not satisfied through the fault, neglect or
failure to act of Purchaser, or if the conditions set forth in Section 4.01 are
not satisfied through the fault, neglect or failure to act of Sellers), then (A)
if terminated because of a breach by Purchaser of this Agreement, Sellers shall
be entitled to the Deposit as their sole and exclusive remedy (the Parties
hereby agreeing that the damages suffered by Sellers would be difficult to
measure and the Deposit represents a fair approximation of such damages by the
Parties), and (B) if terminated because of a breach by Sellers of this
Agreement, Purchaser shall be entitled to a return of the Deposit and shall be
permitted to pursue all remedies at law or in equity for such breach; provided,
however, that the Parties agree that the maximum liability of Sellers’ breach,
in addition to the return of the Deposit, shall be Fifty Nine Million Six
Hundred Seventy Eight Thousand Dollars ($59,678,000).  Notwithstanding anything
herein to the contrary, the provisions of this Section 9.02, Section 10.01.02
and ARTICLE XI shall survive any termination of this Agreement.

ARTICLE X
ENVIRONMENTAL ASSESSMENT  

10.01

Environmental Assessment.

10.01.01

Inspection and Testing.  Prior to Closing, Purchaser will have the right, at its
sole cost, risk and expense, to have its agents or representatives (the
“Inspector”) conduct a Phase I environmental assessment of the Subject
Properties.  For





Houston3500259v15

33










the purposes of this Agreement, a “Phase I environmental assessment” may include
one or more of the following: (i) a review of the records of Sellers and
Governmental Authorities, (ii) the submission of pre-inspection questionnaires
to Sellers, (iii) a site visit to visually inspect the Subject Properties and
(iv) interviews with corporate and site personnel of Sellers.  Should the
results of the Phase I environmental assessment reasonably warrant, in the sole
opinion of Purchaser, a Phase II environmental assessment or any other soil or
groundwater sampling and analysis or any other subsurface testing, then
Purchaser shall be permitted to proceed with such actions but shall provide
Sellers with prior notice and shall provide Sellers the opportunity to be
present for such actions.

10.01.02

Inspection and Test Results.  Sellers (acting through WDP) will be entitled to
receive a copy of the results of the Phase I environmental assessment and Phase
II environmental assessment for the Subject Properties, including, without
limitation, all written reports, data and conclusions of the Inspector.
 Purchaser agrees (unless and until Closing) not to disclose such results of the
Phase I environmental assessment and Phase II environmental assessment for the
Subject Properties, or any information of Sellers reviewed during the Phase I
environmental assessment and Phase II environmental assessment for the Subject
Properties, to third parties without the agreement of Sellers (acting through
WDP), except as required by the arbitration procedure in Section 10.03.03,
applicable Law or by the order of a court or regulatory agency.  This Section
10.01 shall survive the termination of this Agreement for any reason.

10.02

Notice of Environmental Conditions.  Prior to the Defect Notice Date, Purchaser
will review the inspection and testing results for the Subject Properties and
determine based on those results whether any Environmental Conditions exist with
respect to the Subject Properties.  No later than 4:00pm Mountain Time on the
Defect Notice Date, Purchaser will notify Sellers in writing of any
Environmental Conditions adversely affecting the value of the Subject
Properties.  Such notice shall describe in reasonable detail the Environmental
Conditions, include all data and information in Purchaser’s or its Inspector’s
possession or control bearing thereon and include the estimated Environmental
Defect Values attributable thereto, to the extent the Environmental Defect
Values are known.

10.03

Right and Remedies for Environmental Conditions.   

10.03.01

Purchaser shall not be entitled to a Purchase Price adjustment or other remedy
for the Environmental Conditions affecting the Subject Properties, unless (i)
the Environmental Defect Value attributable to each un-Remediated Environmental
Condition exceeds Thirty Thousand Dollars ($30,000) and (ii) all Environmental
Defect Values attributable to all un-Remediated Environmental Conditions exceed
One Million Dollars ($1,000,000) (the “Environmental Threshold Amount”), it
being agreed that Purchaser shall be solely responsible for each Environmental
Condition for which the Environmental Defect Value is less than or equal to
Thirty Thousand Dollars ($30,000).

10.03.02

If all Environmental Defect Values attributable to all Environmental Conditions
exceed the Environmental Threshold Amount, then Purchaser, at its sole option
and discretion, with regard to those Environmental Conditions for which the





Houston3500259v15

34










Environmental Defect Values exceed Thirty Thousand Dollars ($30,000), may (i)
request that Sellers Remediate such Environmental Conditions, but Sellers will
have no obligation to Remediate the Environmental Conditions or (ii) request a
reduction in the Purchase Price equal to the applicable Environmental Defect
Values.  In the event the Environmental Threshold Amount for all un-Remediated
Environmental Conditions is satisfied as finally determined by agreement between
Sellers (acting through WDP) and Purchaser or arbitration, Purchaser shall be
entitled to reduce the Purchase Price by the aggregate dollar amount of all
Environmental Defect Values attributable to all un-Remediated Environmental
Conditions, including, without limitation, those dollar amounts satisfying the
Environmental Threshold Amount.  If Sellers (acting through WDP) agree to
Remediate the Environmental Conditions, nothing contained in this Agreement
shall prevent Sellers from recovering pursuant to existing agreements or to
statutory or common law contribution rights a proportionate share, based upon
relative working or other cost bearing interests, of the costs of Remediation
from other Persons who own interests in the Subject Properties affected by the
Environmental Conditions.  If Sellers (acting through WDP) and Purchaser are
unable to agree no later than two (2) Business Days before Closing on curative
measures or a reduction in the Purchase Price with respect to any such
Environmental Conditions, then the Parties will have the rights and remedies set
forth in Section 10.03.03.

10.03.03

The rights and remedies of Sellers and Purchaser with respect to an
 Environmental Condition on a Subject Property with respect to which Sellers
(acting through WDP) and Purchaser are unable to agree on or before two (2)
Business Days prior to Closing on curative measures or a Purchase Price
reduction (a “Disputed Adverse Environmental Condition”) are as set forth in
this Section.  As to each Disputed Adverse Environmental Condition, the Parties
shall negotiate in good faith to agree on curative measures or a Purchase Price
reduction.  If the Parties are unable to agree on whether an Environmental
Condition exists, curative measures or a Purchase Price reduction, then, at the
sole option and discretion of Purchaser (i) the affected Subject Property will
be removed from the transaction and the Purchase Price shall be reduced by the
Allocated Value of such Subject Property or (ii) the Subject Properties with
such Disputed Adverse Environmental Condition will not be sold or bought, the
Purchase Price will be reduced as described in Section 1.03.02(C) by the
Allocated Value attributable to such Subject Properties, such Allocated Value
will be deposited by Purchaser with the Escrow Agent subject to the Escrow
Agreement and title to such Subject Properties will remain with Sellers until
the Environmental Arbitrator’s determination is made.  Either Sellers (acting
through WDP) or Purchaser shall have the right, exercisable within ninety (90)
days after the Closing Date, to submit all Disputed Adverse Environmental
Conditions to binding arbitration before a mutually agreeable arbitrator (which
arbitrator must have at least ten (10) years of experience in oil and gas
environmental compliance matters and must not have performed any environmental
work for any Party with respect to the Subject Properties affected by the
Disputed Adverse Environmental Conditions).  Any dispute regarding appointment
of a mutually acceptable arbitrator shall be resolved by having Purchaser and
Sellers (acting through WDP) each select one arbitrator meeting the criteria
described above and instructing such two arbitrators to select a third
arbitrator meeting the criteria described above.  Such third arbitrator or a
mutually acceptable arbitrator, as applicable, shall be referred to herein as
the “Environmental Arbitrator”.  





Houston3500259v15

35










The Environmental Arbitrator shall resolve the dispute within thirty (30) days
of submittal of the relevant documentation by the Parties.  The decision of the
Environmental Arbitrator is final and binding upon the Parties and is not
subject to appeal by the Parties to any court that may otherwise have
jurisdiction.  Fees and expenses of the Environmental Arbitrator shall be borne
equally by the Parties.

10.03.04

If any Subject Property with Disputed Adverse Environmental Conditions was
excluded from Closing pursuant to Section 10.03.03(ii), then two (2) Business
Days after such Disputed Adverse Environmental Conditions as to such Subject
Property were resolved either through mutual agreement of the Parties or by the
Environmental Arbitrator, the Parties shall close on the sale of such Subject
Property (an “Environmental Subsequent Closing”), subject to the conditions of
ARTICLE IV, which shall apply as to such Environmental Subsequent Closing with
respect to only such Subject Properties as are conveyed therein.  At each
Environmental Subsequent Closing, the Parties shall take such actions and make
such deliveries as apply to Closing with respect to such Subject Property except
that instead of Purchaser making a payment, Purchaser and Sellers (acting
through WDR) shall cause the Escrow Agent to deliver the applicable Allocated
Value (plus any accrued interest and adjusted in accordance with Section 1.03 as
it applies to the applicable Subject Property only) to the Parties in accordance
with their agreement or the determination of the Environmental Arbitrator, as
the case may be.

10.03.05

During the period of time between the Closing and an Environmental Subsequent
Closing, the provisions of this Agreement relating to any period of time prior
to Closing shall continue to apply as to the applicable Subject Properties
affected by Environmental Conditions.

10.03.06

The term “Remediation” or “Remediate” means, with respect to any Environmental
Condition, the undertaking and completion of those actions and activities
necessary to remediate such Environmental Condition to the degree necessary such
that the Environmental Condition no longer constitutes an Environmental
Condition.  Sellers shall cause WDP to promptly notify Purchaser at such time as
it believes Sellers have Remediated an Environmental Condition.  Purchaser shall
promptly notify Sellers (acting through WDP) of whether it agrees such condition
is Remediated.  If Purchaser fails to notify Sellers (acting through WDP) of
whether it agrees such condition was Remediated within two (2) Business Days
following receipt of WDP’s notice, such Environmental Condition shall be deemed
Remediated.  If Sellers (acting through WDP) and Purchaser are unable to agree
that an Environmental Condition has been Remediated, either Party may submit
such issue to arbitration pursuant to the terms of Section 10.03.03.
 Notwithstanding any agreement by Sellers (acting through WDP) to attempt to
Remediate the Environmental Conditions or to reduce the Purchase Price due to
 Environmental Conditions, to the extent the involved Subject Properties are
accepted by Purchaser, Purchaser assumes the identified Environmental Conditions
with respect to such involved Subject Properties.  Such assumption of
Environmental Conditions shall not relieve Sellers of their obligations to
Remediate the Environmental Condition they agreed to Remediate under the
foregoing provisions.





Houston3500259v15

36










10.03.07

The term “Environmental Condition” means (a) the failure of a Subject Property
to be in compliance with all applicable federal, state, and local laws,
including, without limitation, statutes, regulations, orders, ordinances, and
common law, relating to the protection of the public health, welfare and the
environment, including, without limitation, those laws relating to the storage,
handling, and use of chemicals and other hazardous materials, those relating to
the generation, processing, treatment, storage, transportation, disposal, or
other management of waste materials of any kind (“Environmental Law”), (b) a
Subject Property being subject to any agreements, orders, decrees, settlements,
directives, injunctions, or judgments currently in existence based on any
Environmental Law that require any Person to Remediate a Subject Property or
negatively impact in an adverse and material manner (such as a material increase
in costs or a material decrease in revenues or a diminution in value) the
present or the future use of any portion of a Subject Property or (c) a Subject
Property being subject to any un-Remediated notices of violations of or
non-compliance with any applicable Environmental Law.

10.03.08

The term “Environmental Defect Value” means Purchaser's reasonable estimate of
the cost of Remediating an Environmental Condition and any and all damages or
costs arising out of or related to such Environmental Condition.

ARTICLE XI
MISCELLANEOUS

11.01

Records.  As soon as practicable after Closing, but not more than ten (10) days
after Closing, or such other time frame as is agreed to by the Parties, Sellers
shall make available for pick-up by Purchaser, at the offices of WDP, all
Records.  In the event Sellers wish to keep copies of such Records, Sellers, at
their cost and expense, may make and retain copies thereof.  Purchaser shall
retain all Records for seven (7) years after Closing and shall make such Records
available to Sellers for their review and copying at any time during such
seven (7) year period during normal business hours; provided that if during such
period of time Purchaser intends to dispose of such Records, Purchaser shall
give Sellers (acting through WDP) written notice of such intent and Sellers
(acting through WDP) shall have thirty (30) days from receipt of such notice to
accept delivery or make copies of such Records from Purchaser.  Following such
thirty (30) day period of time, Purchaser shall be free to dispose of any
remaining Records in its discretion.

11.02

Tax Prorations.  Sellers shall be responsible for all real and personal property
taxes for the Subject Properties before the Effective Date.  Purchaser shall be
responsible for all real and personal property taxes for the Subject Properties
after the Effective Date.

11.03

Post-Closing Filings And Notifications.  Promptly after Closing (or any
Subsequent Closing or Environmental Subsequent Closing), Purchaser, at its cost
and expense, shall (A) record the Assignment in all applicable real property
records and thereafter furnish Sellers (acting through WDP) with a certified
copy thereof, (B) send notices to vendors supplying goods and services for the
Subject Properties of the assignment of the Subject Properties to Purchaser and,
if applicable, the designation of Purchaser as the operator thereof and
(C) actively pursue all other consents and approvals that may be required in
connection with





Houston3500259v15

37










the assignment of the Subject Properties to Purchaser, and the assumption of the
Assumed Obligations by Purchaser, which consents have not been obtained
previously.

11.04

No Sales Taxes.  No sales, transfer or similar taxes will be collected at
Closing (or any Subsequent Closing or Environmental Subsequent Closing), from
Purchaser in connection with the transactions contemplated by this Agreement.
 If, however, the transactions contemplated by this Agreement are later deemed
to be subject to sales, transfer or similar taxes, for any reason, Purchaser
agrees to be solely responsible, and shall indemnify and hold Sellers (and their
affiliates, and the respective directors, officers, employees, attorneys,
contractors and agents of Sellers and such affiliates) harmless, for any and all
sales, transfer or similar taxes (including, without limitation, related
penalty, interest or legal costs) due by virtue of the transactions contemplated
by this Agreement and the Purchaser shall remit such taxes at that time.
 Sellers agree that they will cooperate with Purchaser, and Purchaser agrees to
cooperate with Sellers, in demonstrating that the requirements for exemptions
from such taxes have been met.

11.05

Authorization by Sellers; Sellers’ Knowledge.  

11.05.01

Sellers hereby irrevocably authorize and empower WDP to make or give any
approval, waiver, request, consent, instruction or other communication
(including, without limitation, wire instructions for payments) on behalf of
Sellers with respect to this Agreement or the transactions contemplated hereby,
including, without limitation, with respect to the amendment of any provision
hereof.  Sellers hereby irrevocably authorize and empower WDP to receive all
demands, notices or other communications directed to Sellers under this
Agreement.  Sellers irrevocably authorize and empower WDP to (i) take any action
(or to determine to refrain from taking any action) in connection with the
transactions contemplated by this Agreement as WDP may deem appropriate
(including, without limitation, the settlement or compromise of any dispute or
controversy), which action will be binding on WDP and Sellers and (ii) execute
and deliver all instruments and documents of every kind incident to the
foregoing with the same effect as if Sellers had executed and delivered such
instruments and documents themselves.  Accordingly, any demands, notices or
other communications directed to Sellers under this Agreement shall be deemed
effective if properly given to WDP, and Purchaser shall have no liability to any
Seller for complying with any communications or notices of WDP.  For the
avoidance of doubt, notwithstanding the foregoing, each Seller shall execute and
deliver the Assignment at the Closing (or any Subsequent Closing or
Environmental Subsequent Closing).

11.05.02

Sellers hereby irrevocably authorize and empower WDR to make or give any
approval, waiver, request, consent, instruction or other communication
(including, without limitation, wire instructions for payments) on behalf of
Sellers with respect to the Escrow Agreement or the transactions contemplated
thereby, including, without limitation, with respect to the amendment of any
provision thereof.  Sellers hereby irrevocably authorize and empower WDR to
receive all demands, notices or other communications directed to Sellers under
the Escrow Agreement.  Sellers irrevocably authorize and empower WDR to (i) take
any action (or to determine to refrain from taking any action) in connection
with the transactions contemplated by the Escrow





Houston3500259v15

38










Agreement as WDR may deem appropriate (including, without limitation, the
settlement or compromise of any dispute or controversy), which action will be
binding on WDR and Sellers and (ii) execute and deliver all instruments and
documents of every kind incident to the foregoing with the same effect as if
Sellers had executed and delivered such instruments and documents themselves.
 Accordingly, any demands, notices or other communications directed to Sellers
under the Escrow Agreement shall be deemed effective if properly given to WDR,
and neither the Escrow Agent nor Purchaser shall have any liability to any
Seller for complying with any communications or notices of WDR.

11.05.03

As used in this Agreement, “Sellers’ knowledge” shall mean the knowledge of
Sellers and WDP, and “Seller’s knowledge” shall mean the knowledge of such
Seller and WDP.

11.06

Notices.  All communication or notices required or permitted to be given under
this Agreement shall be in writing, and any communication or notice shall be
deemed to have been duly made when Actually Delivered pursuant to the following
information:

(A)

Purchaser

Questar Exploration and Production Company

Austin Murr

Independence Plaza

1050 17th Street, Suite 500

Denver, CO 80265

Telephone:  303-672-6941

Facsimile:  303-308-3639

E-mail:  Austin.Murr@questar.com




(B)

Sellers:

Will-Drill Production Co., Inc.

Ernest L. Nix, Jr.

416 Travis Street, Suite 1200

Shreveport, LA  71101

Telephone:  318-222-7464

Facsimile:  318-222-7466

E-mail:  nicky@willdrill.com




All communication or notices shall be deemed to be “Actually Delivered” when
(i) the receipt of a facsimile or e-mail transmission is acknowledged by the
recipient, (ii) the notice is hand delivered, (iii) the receipt of the U.S.
Postal Service indicates delivery to the mailing address provided above,
(iv) the records of a nationally known delivery services indicate delivery to
the mailing address provided above or (v) only in the event actual delivery
under subparts (i) through (iv) above is attempted and unsuccessful, five (5)
days following the deposit by an attorney for the Party delivering notice, in
the Unites States mail, of such communication or notice, mailed first class with
proper postage attached and addressed to the mailing address provided above.
 Each Party shall be entitled to specify different contact information by giving
written notice thereof as provided above.





Houston3500259v15

39










11.07

Further Assurances.  Sellers and Purchaser agree that they will, upon request,
execute, acknowledge and deliver, or will cause to be executed, acknowledged and
delivered, such documents, and will perform and take such further actions, as
may be necessary or appropriate to carry out the intent of the transactions
contemplated by this Agreement.  Purchaser and Sellers acknowledge that, as of
the Closing Date (or as of the Subsequent Closing or the Environmental
Subsequent Closing), Sellers or WDP may:  (A) have unpaid joint interest
accounts receivable due from working interest owners in the Subject Properties,
(B) have erroneously overpaid certain working interest owners who have not
repaid such sum and/or (C) be entitled to refunds, such as ad valorem taxes,
attributable to the Subject Properties prior to the Effective Date.  Purchaser
agrees to cooperate with Sellers and to assist Sellers in securing such monies
and, if received by Purchaser, to remit to Sellers any such monies so received.

11.08

CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF LOUISIANA WITHOUT GIVING EFFECT TO ANY PRINCIPLES
OF CONFLICTS OF LAWS.  THE VALIDITY OF THE ASSIGNMENT AFFECTING THE TITLE TO
REAL PROPERTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE JURISDICTION IN WHICH SUCH PROPERTY IS SITUATED.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUCH ASSIGNMENT AND THE REMEDIES AVAILABLE BECAUSE OF A
BREACH OF SUCH REPRESENTATIONS AND WARRANTIES SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF LOUISIANA WITHOUT GIVING EFFECT TO
THE PRINCIPLES OR CONFLICTS OF LAWS.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANOTHER IN
ANY MATTER WHATSOEVER ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.09

Assignment.  This Agreement shall not be assignable by any Party without the
prior written consent of the other Parties.  Subject to the foregoing sentence,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and assigns.

11.10

Amendment; Severability.  This Agreement may not be amended or terminated except
in writing, signed by all the Parties.  If any provision of this Agreement shall
be held invalid, illegal or incapable of being enforced, the validity, legality
or enforceability of the other provisions of this Agreement shall not be
affected, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as legally and economically similar as
possible to the provision at issue.

11.11

Counterparts; Electronic Signatures.  This Agreement may be executed in any
number of counterparts and each counterpart shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument.  Any
signature to this Agreement delivered by facsimile or scanned and sent via
e-mail shall be deemed original for all purposes.

11.12

Expenses and Fees.  Whether or not the transactions contemplated by this
Agreement are consummated, each of the Parties shall be obligated to pay the
fees and expenses of its counsel, accountants and other experts incident to the
negotiation and preparation of this





Houston3500259v15

40










Agreement and consummation of the transactions contemplated hereby.  Sellers
(acting through WDR) and Purchaser each agree to pay fifty percent (50%) of the
fees and expenses in connection with the Escrow Agreement and the transactions
contemplated thereby.  Notwithstanding the foregoing, in connection with any
suit, action or other proceeding to enforce any Party’s obligations under this
Agreement, the Party prevailing in such suit, action or other proceeding shall
be entitled to seek the recovery of all its costs and fees (including, without
limitation, attorneys’ fees, experts’ fees, administrative fees, arbitrators’
fees and court costs) incurred in connection with such suit, action or other
proceeding.  All sales, use or other taxes (other than taxes on gross income,
net income or gross receipts) and duties, levies or other governmental charges
incurred by or imposed with respect to the property transfers undertaken
pursuant to this Agreement and all costs of recording the Assignment and any
other recordable document shall be the responsibility of, and shall be paid by,
Purchaser.

11.13

Press Releases.  Unless otherwise required by Law and except as permitted by
this Section, neither Party will issue a press release or disclose to any third
party (not including the officers, directors, advisors, agents and
representatives of the Parties, on a “need-to-know” basis), the details of this
Agreement or the transaction contemplated by its terms and provisions.  In the
event any disclosure is required by Law, such disclosure shall contain only the
absolute minimum of information required and shall not be made until reviewed
and approved by Purchaser and Sellers (acting through WDP).  Notwithstanding the
foregoing, the Parties agree and acknowledge that (i) at or shortly after the
date of this Agreement, Purchaser will issue a press release announcing its
purchase of the Subject Properties and certain details relating thereto
(provided, however, that such press release will not disclose the identities of
Sellers) and (ii) such press release will not require approval of Sellers or
WDP.

11.14

Entireties.  This Agreement, including the Exhibits and Schedules, the
Confidentiality Agreement signed by Purchaser on November 27, 2007, and the
other agreements, instruments and documents to be entered into by the Parties
under the provisions of this Agreement, set forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated hereby
and supersede all prior agreements, prior arrangements and prior understandings
relating to the subject matter hereof whether oral or written.  The Exhibits and
Schedules referred to in this Agreement are hereby incorporated in this
Agreement by this reference and constitute a part of this Agreement.  All
references herein to this Agreement shall be deemed to include all Exhibits and
Schedules and amendments hereto.  Each Party has received a complete set of
Exhibits and Schedules as of the execution of this Agreement.

11.15

Like Kind Exchange.  

11.15.01

Each Seller reserves the right, at or prior to Closing, to assign its rights
under this Agreement with respect to all or a portion of the Purchase Price, and
that portion of the Subject Properties being sold by such Seller hereunder
associated therewith (“1031 Assets”), to a Qualified Intermediary (“QI”) (as
that term is defined in Section 1.1031(k)-l(g)(4)(v) of the Treasury
Regulations) designated by such Seller to accomplish the Closing, in whole or in
part, in a manner that will comply with the requirements of a like-kind exchange
(“Like-Kind Exchange”) pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (“Code”).  If a Seller so elects, then such Seller may assign
its rights under this Agreement to the 1031 Assets to the QI.  





Houston3500259v15

41










Purchaser hereby (i) consents to such Seller’s assignment of its rights in this
Agreement with respect to the 1031 Assets and (ii) if such assignment is made,
agrees to pay all or a portion of the Purchase Price (as adjusted pursuant
hereto) to which such Seller is entitled (as directed by WDP) into the qualified
trust account at Closing as directed in writing by such Seller.  Such Seller and
Purchaser acknowledge and agree that a whole or partial assignment of this
Agreement to a QI shall not release any Party from any of its  liabilities and
obligations hereunder.  No Party represents to the other Parties that any
particular tax treatment will be given to a Party as a result of such Like-Kind
Exchange.  Purchaser shall cooperate with such Seller in connection with such
Like-Kind Exchange but shall not be obligated to pay any additional costs or
incur any additional obligations as a result thereof and any such Seller shall
indemnify, defend and hold harmless Purchaser for any and all costs or expenses
incurred in connection therewith or as a result thereof.

11.15.02

Purchaser shall have the right to request that a Seller assign all or any
portion of the Subject Properties being sold by such Seller hereunder to a QI
designated by Purchaser in order for such QI to effect a Like-Kind Exchange for
Purchaser with respect to such Subject Properties or portion thereof.  Such
assignment of such Subject Properties or portion thereof shall not release any
Party from any of its liabilities and obligations hereunder.  No Party
represents to the other Parties that any particular tax treatment will be given
to a Party as a result of such Like-Kind Exchange.  Sellers shall cooperate with
Purchaser in connection with  such Like-Kind Exchange but shall not be obligated
to pay any additional costs or incur any additional obligations as a result
thereof, and Purchaser shall indemnify, defend and hold harmless Sellers for any
and all costs or expenses incurred in connection therewith or as a result
thereof.

11.16

Casualty.  An event of casualty means volcanic eruptions, acts of God, terrorist
action, fire, explosion, earthquake, wind storm, flood, drought, condemnation,
the exercise of any right of eminent domain, confiscation, seizure or other
casualty loss (a “Casualty”).  

11.16.01

If, prior to Closing, one or more Casualties occur which result in a reduction
in the value of the Subject Properties in excess of twenty percent (20%) of the
Purchase Price (“Casualty Loss”), Purchaser or Sellers may elect to terminate
this Agreement.  If this Agreement is not so terminated, then this Agreement
shall remain in full force and effect notwithstanding any such Casualty Loss,
and, at Purchaser’s election, (A) Sellers may retain the Subject Properties
affected thereby and the Purchase Price shall be decreased by the Allocated
Value of such Subject Properties or (B) at the Closing, Sellers shall (i) pay to
Purchaser all sums paid to Sellers by reason of such Casualty Loss (provided,
however, that the Purchase Price shall not be adjusted by reason of such
payment) and (ii) assign, transfer and set over unto Purchaser all of the right,
title and interest of Sellers in and to such Subject Properties and any unpaid
awards or other payments arising out of such Casualty Loss.

11.16.02

For purposes of determining the diminution in value of a Subject Property as a
result of a Casualty Loss, the Parties shall use the same methodology, to the
extent applicable, as applied in determining the diminution in value of a
Subject Property as a result of a Title Defect as set forth in Section
6.03.04(B).





Houston3500259v15

42










11.17

Time of Essence; Action on Business Day.  Time is of the essence in this
Agreement.  If the date specified in this Agreement for giving notice or taking
any action is not a Business Day (or if the period of time during which any
notice is required to be given or any action taken expires on a date that is not
a Business Day), then the date for giving such notice or taking such action (and
the expiration date of such period of time during which notice is required to be
given or action taken) shall be the next day which is a Business Day.

11.18

Survival.  Except as expressly set forth in this Agreement, the representations,
warranties, covenants and agreements of the Parties contained in this Agreement
shall survive Closing and the execution and delivery of the documents to be
delivered at Closing shall remain in full force and effect in accordance with
the terms of this Agreement.

11.19

Third Party Beneficiaries.  Nothing in this Agreement shall entitle any Person
other than a Party to any claim, cause of action, remedy or right of any kind,
except as expressly set forth in this Agreement.

11.20

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

11.21

Headings.  The headings of the Articles and Sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.

11.22

Certain Defined Terms.  As used in this Agreement:

11.22.01

“Allocated Value” means, with respect to an Oil and Gas Property, a portion of
the Purchase Price allocated to such Oil and Gas Property.  Allocated Values are
set forth on Exhibit “A”.

11.22.02

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are closed for business in the State of Louisiana.

11.22.03

“Governmental Authority” means any government and/or any political subdivision
thereof (including, without limitation, departments, courts, commissions,
boards, bureaus, ministries, agencies or other instrumentalities).

11.22.04

“Law” means any law (including common law), statute, rule, regulation,
ordinance, order, requirement and code of any Governmental Authority.

11.22.05

“Person” means any Governmental Authority or any individual, firm, partnership,
corporation, limited liability company, joint venture, trust, unincorporated
organization or other entity or organization.

 [Remainder of Page Intentionally Left Blank; Signature Page Follows.]





Houston3500259v15

43










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.







WILL-DRILL RESOURCES, INC.










By:

/s/ C. Allen Williams

Name:

C. Allen Williams

Title:

Vice-President





[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










UNIVERSAL ENERGY, L.L.C.










By:

/s/ John C. Hardin, III

Name:

John C. Hardin, III

Title:

Managing Member














[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










COD EXPLORATION, L.L.C.










By:

/s/ Charles W. Kessler

Name:

Charles W. Kessler

Title:

Managing Member








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










SPANOIL INCORPORATED










By:

/s/ Anthony J. Spano

Name:

Anthony J. Spano

Title:

President








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










MAVERICK CAPITAL, L.L.C.










By:

/s/ Edward R. Campbell, III

Name:

Edward R. Campbell, III

Title:

Managing Member











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










DIAMOND RESOURCES, L.L.C.










By:

/s/ Christopher G. Campbell

Name:

Christopher G. Campbell

Title:

Managing Member








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










RAILSBACK VENTURES, L.L.C.










By:

/s/ Edward R. Campbell, Jr.

Name:

Edward R. Campbell, Jr.

Title:

Managing Member








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










ATKINS, LTD., L.L.C.










By:

/s/ Edward J. Crawford, III

Name:

Edward J. Crawford, III

Title:

Manager








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










BIENVILLE INTERESTS, L.L.C.










By:

/s/ Edward J. Crawford, III

Name:

Edward J. Crawford, III

Title:

Manager











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










JALA VENTURES, L.L.C.










By:

/s/ John E. Atkins

Name:

John E. Atkins

Title:

Manager








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










PETRA EXPLORATION, L.L.C.










By:

/s/ Mark A. Ratley

Name:

Mark A. Ratley

Title:

Manager











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










COWGILL & ASSOCIATES, L.L.C.










By:

/s/ Stephen C. Cowgill

Name:

Stephen C. Cowgill

Title:

Manager














[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










MILESTONE ENERGY, L.L.C.










By:

/s/ Joseph A. Lott

Name:

Joseph A. Lott

Title:

Manager











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










MAVERICK OIL & GAS, INC.










By:

/s/ James M. Light, Jr.

Name:

James M. Light, Jr.

Title:

President








[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










THOMAS FAMILY MINERALS, L.L.C.










By:

/s/ Robert Pitts Thomas, Sr.

Name:

Robert Pitts Thomas, Sr.

Title:

Manager











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










MICA RESOURCES, L.L.C.










By:

/s/ Michael Ray Fulford

Name:

Michael Ray Fulford

Title:

Manager





[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










SHELBY OIL & GAS CO., INC.










By:

/s/ J. Stanford Shelby

Name:

J. Stanford Shelby

Title:

President





[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










ANDERSON LAND & MINERALS, L.L.C.










By:

/s/ Jay A. Greenleaf

Name:

Jay A. Greenleaf

Title:

Agent











[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










ANDERSON HODGE, L.L.C.










By:

/s/ William G. Anderson

Name:

William G. Anderson

Title:

Manager

















[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.










TATER HILL INVESTMENTS, L.L.C.










By:

/s/ Robert Pitts Thomas, Jr.

Name:

Robert Pitts Thomas, Jr.

Title:

Manager







By:

/s/ Susan Thomas Williams

Name:

Susan Thomas Williams

Title:

Manager

















[Signature Page to Purchase and Sale Agreement]










IN WITNESS THEREOF, Purchaser and Sellers have duly executed this Agreement, as
of the day and year first above written.













QUESTAR EXPLORATION AND PRODUCTION COMPANY










By:

/s/ C.B. Stanley

Name:  C.B. Stanley

Title:

President and CEO











[Signature Page to Purchase and Sale Agreement]


